 

Exhibit 10.32

 

EXECUTION COPY

 

PURCHASE AND MERGER AGREEMENT

 

By and Among

 

ARNOLD HOLDINGS, LLC

ARNOLD TRANSPORTATION HOLDINGS, INC.

ARNOLD TRANSPORTATION SERVICES, INC.

ATS ACQUISITION HOLDING CO.

ATS MERGER CO.

AND

THE MEMBERS IDENTIFIED HEREIN

 

Dated as of October 21, 2004

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

ARTICLE I: DEFINITIONS

1

Section 1.1: Definitions

1

ARTICLE II: PURCHASE AND SALE OF THE MEMBERSHIP UNITS; MERGER; CLOSING

1

Section 2.1: Purchase and Sale of the Membership Units

1

Section 2.2: Merger of the Holding Company and Merger Sub

1

Section 2.3: Closing

3

ARTICLE III: CONDITIONS TO CLOSING

3

Section 3.1: Conditions to the Obligations of Buyer, Merger Sub, the Holding
Company, and the Members   3

Section 3.2: Conditions to the Obligations of Buyer and Merger Sub

4

Section 3.3: Conditions to the Obligations of the Holding Company and the
Members

5

ARTICLE IV: REPRESENTATIONS AND WARRANTIES

6

Section 4.1: Representations and Warranties Regarding the Acquired Companies

6

Section 4.2: Representations and Warranties of the Members.

18

Section 4.3: Representations and Warranties of Buyer and Merger Sub

19

ARTICLE V: CONTRACTS

20

Section 5.1: Covenants of the Members and the Acquired Companies

20

Section 5.2: Covenants of Buyer

23

Section 5.3: Mutual Covenants

24

ARTICLE VI: OTHER AGREEMENTS

25

Section 6.1: Certain Understanding

25

Section 6.2: Post-Closing Merger.

26

ARTICLE VII: MISCELLANEOUS

27

Section 7.1: Assignment

27

Section 7.2: No Third-Party Beneficiaries

27

Section 7.3: Termination

27

Section 7.4: Survival of Representations, Warranties and Covenants

28

Section 7.5: Expenses

32

Section 7.6: Amendments

33

Section 7.7: Intentionally Omitted

33

Section 7.8: Notices

33

Section 7.9: Consent to Jurisdiction

35

Section 7.10: Severability

35

Section 7.11: Interpretation

35

Section 7.12: Waiver

35

Section 7.13: Counterparts

35

Section 7.14: Entire Agreement

36

Section 7.15: Governing Law

36

EXHIBIT A:      PROMISSORY NOTE

 

EXHIBIT B:      OPTION EXERCISE AGREEMENT

 

EXHIBIT C:      RELEASE 

EXHIBIT D:      PLAN OF MERGER (DELAWARE POST-CLOSING MERGER)

       

 


--------------------------------------------------------------------------------



 

 

 

PURCHASE AND MERGER AGREEMENT

 

This PURCHASE AND MERGER AGREEMENT (the “Agreement”) is made as of October 21,
2004, among ARNOLD HOLDINGS, LLC, a Delaware limited liability company (the
“Holding Company”), ARNOLD TRANSPORTATION HOLDINGS, INC., a Delaware
corporation, a wholly-owned subsidiary of the Holding Company (“Arnold
Holdings”), ARNOLD TRANSPORTATION SERVICES, INC., a Pennsylvania corporation, a
wholly-owned subsidiary of Arnold Holdings (the “Company”, and together with
Arnold Holdings and the Holding Company, the “Acquired Companies”), all members
of the Holding Company as identified on the signature page hereto (the
“Members”), ATS ACQUISITION HOLDING CO., a Delaware corporation (“Buyer”), and
ATS MERGER CO., a Delaware company and wholly-owned subsidiary of Buyer (“Merger
Sub”).

BACKGROUND

A.            Buyer desires to purchase from certain of the Members certain
membership interests of the Holding Company and subsequently to cause Merger Sub
to merge with and into the Holding Company, upon the terms and subject to the
conditions set forth herein.

B.             The Members and the Holding Company desire to effect the
Contemplated Transactions (as defined below).

C.            The Buyer, Merger Sub, the Members and the Holding Company have
duly adopted, approved and declared advisable this Agreement.

TERMS

In consideration of the foregoing and the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1.

Definitions.

(a)               Certain Definitions. As used in this Agreement, the following
terms shall have the following meanings:

“Affiliate” shall have the meaning given to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended and as in effect as of the date of
this Agreement. In connection with the Company, the Holding Company, and Arnold
Holdings, Affiliate shall specifically include, without limitation, Robert
Knappe, Erik Samartino, Michael S. Walters, and the Private Equity Members.

 

1

 


--------------------------------------------------------------------------------



 “ Buyer’s Knowledge” means Ray Harlin, Ryan Rogers, Billy Stewart, Lisa Pate,
or Dennis Farnsworth is actually aware of such fact or matter.

 

“ Buyer Materially Adverse Effect” means any change, circumstance or effect that
does have, or would reasonably be expected to have, a materially adverse effect
on the business, financial condition or results of operations of Buyer or Merger
Sub, or the ability of either to consummate the Contemplated Transactions,
individually or together.

“Common Membership Units” has the meaning set forth in the Operating Agreement.

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including without limitation: (i) the Merger, (ii) the sale of the
Purchased Interests, and (iii) the performance by the parties of their
respective covenants and obligations under this Agreement.

“Contracts” means all agreements, contracts, subcontracts, leases, promissory
notes, bonds, mortgages, indentures, option agreements, warranties, purchase
orders, licenses or sublicenses and similar arrangements or agreements
(including all amendments thereto.)

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

“DLLCA” means the Delaware Limited Liability Company Act, as amended from time
to time.

“Encumbrance” shall mean any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

“Environmental Claim” means any demand, lawsuit, action, proceeding,
arbitration, hearing, investigation, charge, complaint, claim, decree or order
or notice filed or commenced against or threatened in writing against, with or
to the Company by any Person alleging any potential liability (including,
without limitation, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resource damages, or penalties) arising out
of or relating to (1) any Environmental Laws, or (2) the use, possession,
generation, treatment, storage, recycling, transportation or disposal or
arrangement for disposal or the Release of Hazardous Substances.

“Environmental Laws” means Laws relating to the pollution or protection of the
environment and all laws concerning employee health and safety, including Laws
relating to emissions, discharges, releases, or threatened release of
pollutants, contaminants, or chemical, industrial, hazardous, or toxic materials
or wastes (including petroleum and any fraction or derivative thereof) into
ambient air, surface water, ground water, or lands, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or hauling of such substances including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments 

 

 

2

 


--------------------------------------------------------------------------------



 

and Reauthorization Act (“CERCLA”); the Resource Conservation and Recovery Act
of 1976, as amended (“RCRA”); the Federal Water Pollution Control Act, as
amended; the Federal Clean Air Act, as amended; the Toxic Substances Control
Act, as amended; the Safe Drinking Water Act, as amended; the Pollution Control
Act of 1990, as amended; and comparable state and local laws, all as in effect
on the date hereof.

“Existing Debt” means all debt identified on Schedule 1.1 hereto, in the amounts
specified in payoff letters delivered by the Acquired Companies to Buyer and
stating the amount required to pay the debt in full at Closing; provided,
however, that, as to that certain Subordinated Promissory Note dated January 23,
2003, executed by the Company and Arnold Holdings in favor of Roadway
Corporation, no payoff letter will be delivered and the amount to be repaid by
Buyer shall be as set forth on Schedule 1.1.

“Governmental Entity” means any domestic, foreign or other court, government,
administrative, regulatory, political, or other governmental agency, commission,
authority, entity or instrumentality.

“Hazardous Substances” means “hazardous substances” pursuant to CERCLA,
“hazardous waste” pursuant to RCRA, “toxic pollutants” pursuant to the Federal
Water Pollution Control Act, and friable asbestos, polychlorinated byphenyls and
petroleum products.

“Law” means any constitution, statute, judgment, law, ordinance, rule, or
regulation promulgated by any Governmental Entity (including, without
limitation, the following types: environmental, energy, safety, health, zoning,
antidiscrimination, antitrust, employment, transportation, Tax, and employee
benefit (including ERISA)).

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

“Liability” means any and all debts, liabilities, obligations, and commitments,
whether known or unknown, asserted or unasserted, fixed, absolute, or
contingent, matured or unmatured, accrued or unaccrued, liquidated or
unliquidated, due or to become due, whenever or however arising (including,
without limitation, whether arising out of any contract or tort based on
negligence, strict liability, or otherwise) and whether or not the same would be
required by GAAP to be reflected as a liability in financial statements or
disclosed in the notes thereto.

“Materially Adverse Effect” means any change, circumstance or effect that does
have, or would reasonably be expected to have, a materially adverse effect on
the business, operations, condition (financial or otherwise), or results of
operations of the Acquired Companies taken as a whole, or the ability of the
Holding Company or the Members to consummate the Contemplated Transactions;
provided, however, that Materially Adverse Effect shall exclude any adverse
changes or conditions as and to the extent such changes or conditions relate to
or result from general economic conditions or other conditions generally
affecting the industry in which the Company competes. The Acquired Companies
may, however, at their option, include in the Schedules of this Agreement items
which would not have a Materially Adverse Effect within the meaning of the
previous sentence in order to avoid any 

 

 

3

 


--------------------------------------------------------------------------------



 

misunderstanding, and such inclusion shall not be deemed to be an
acknowledgement by the Company that such items would have a Materially Adverse
Effect or further define the meaning of such term for the purpose of this
Agreement.

 

“Membership Units” means both Common Membership Units and Preferred Membership
Units, without distinction as to class.

“Operating Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Arnold Holdings, LLC, dated as of January 23, 2003

“Ordinary Course of Business” means an action taken by a Person only if such
action is consistent with the past practices (in both nature and magnitude) of
such Person and is taken in the ordinary course of the normal day-to-day
operations of such Person.

“Organizational Documents” means (i) the articles or certificates of
incorporation and the bylaws of a corporation; (ii) the partnership agreement
and any statement of partnership of a general partnership; (iii) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (iv) the certificate of formation and limited liability company
agreement or similar document of a limited liability company; (v) any charter or
similar document adopted or filed in connection with the creation, formation, or
organization of a Person, and (vi) any amendment to any of the forgoing.

“Permits” means all permits, licenses, franchises, and other approvals of
Governmental Authorities including common and contract carrier and brokerage
authority required to operate the Company’s business.

“Person” means a natural person, trust, company, firm, association, limited
liability company, corporation or other business organization or Governmental
Entity.

“Preferred Membership Units” has the meaning set forth in the Operating
Agreement.

“Private Equity Members” means ING Furman Selz Investors III, L.P., ING Barings
U.S. Leveraged Equity Plan LLC, ING Barings Global Leveraged Equity Plan Ltd.,
and James Dowling.

“Proceeding” means any action, suit, litigation, investigation, hearing, notice
of violation, order, claim, citation, charge, demand, complaint, review, or
penalty assessment, in each case whether formal or informal, administrative,
civil or criminal, at law or in equity, in each case in front of any
Governmental Entity, as well as any arbitration, mediation, or other form of
alternative dispute resolution.

“Release” has the meaning set forth in CERCLA.

“Sellers’ Knowledge” means Mike Walters, Mike Gregerson, Eric Samartino, Bob
Knappe, Kurt Ankiewicz, Seth Wilson, Brian Friedman, or James Dowling is
actually aware of such fact or matter. 

 

4

 


--------------------------------------------------------------------------------



 

“Stock Purchase, Contribution, and Exchange Agreement” shall mean that certain
Stock Purchase, Contribution, and Exchange Agreement of even date herewith, by
and among Buyer, Xpress Holdings, Inc., a Nevada corporation, and the
individuals named therein as the Management Stockholders, as such agreement may
be amended from time to time.

 

“Stockholders’ Agreement” shall mean that certain Stockholders’ Agreement of
even date herewith, by and among Buyer, Xpress Holdings, Inc., a Nevada
corporation, and the individuals named therein as the Management Stockholders,
as such agreement may be amended from time to time.

(b)               Other Definitions. The following defined terms shall have the
meaning set forth in the referenced Section:

 

Term

As Defined on Page

 

Acquired Companies

  1

Affiliate

  1

Agreement

  1

Arnold Holdings

  1

Audited Financial Statements

15

Balance Sheet

15

Balance Sheet Date

15

Basic Representation Survival Period

34

Benefit Plans

22

Buyer

  1

Buyer Indemnified Parties

35

Buyer Materially Adverse Effect

  2

Buyer’s Knowledge

  2

Cap

37

CERCLA

  3

Closing

10

Closing Date

10

Code

18

Common Membership Units

  2

Company  

  1

Confidentiality Agreement

29

Contemplated Transactions

  2

Contracts

  2

Cost Calculation  

  9

Covenant Survival Period

34

Damage Threshold

37

Damages

35

Debt Financing Commitments

26

Delaware Post-Closing Merger

33

DGCL

  2

DLLCA

  2

 

5

 

--------------------------------------------------------------------------------



 

Effective Time

  8

Encumbrance

  2

Environmental Claim

  2

Environmental Laws

  2

Equity Financing Commitment

26

ERISA

22

Excess Amount

  9

Existing Debt

  3

Extended Representation Survival Period

34

Financial Statements

15

GAAP

16

General Survival Period

34

Governmental Entity

  3

Group

22

Hazardous Substances

  3

Holding Company

  1

HSR Act

10

Indemnified Parties

36

Indemnifying Party

36

Knowledge

  4

Law

  3

Leased Real Property

19

Legal Requirement

  3

Liability

  3

Material Contract

20

Materially Adverse Effect

  3

Members

  1

Membership Units

  4

Merger

  7

Merger Consideration

  8

Merger Sub

  1

Operating Agreement

  4

Option Exercise Agreements

11

Ordinary Course of Business

  4

Organizational Documents

  4

Owned Real Property

19

Permits

  4

Permitted Encumbrances

18

Person

  4

Preferred Membership Units

  4

Private Equity Members

  4

Proceeding

  4

Promissory Notes

  7

Purchased Units

  7

RCRA

  3

Real Property

19

 

6

 

--------------------------------------------------------------------------------



 

Real Property Documents

19

Real Property Leases

19

Release

  4

Seller Indemnified Parties

35

Stock Purchase, Contribution, and Exchange Agreement

  5

Stockholders’ Agreement

  5

Survival Periods

34

Surviving Company

  7

Tax

18

Tax Return

18

Third Party Claim

36

Transaction Costs

  9

Unaudited Financial Statements

15

USX

26

Walk-Away Breach

32

WARN Act

30

 

7

 


--------------------------------------------------------------------------------



 

 

 

 

ARTICLE II

PURCHASE AND SALE OF THE MEMBERSHIP UNITS; MERGER; CLOSING

 

2.1.

Purchase and Sale of the Membership Units.

(a)               Purchase and Sale. Immediately prior to the Merger (as defined
in Section 2.2) and pursuant to the terms and subject to the conditions of this
Agreement, at the Closing referred to below, the Private Equity Members shall
sell, transfer and deliver to Merger Sub, and Merger Sub shall purchase from the
Private Equity Members an aggregate 101,858 Preferred Membership Units (the
“Purchased Units”), such Preferred Membership Units to be sold by the Private
Equity Members in the amounts set forth opposite their respective names on
Schedule 2.1(b) hereto.

(b)            Promissory Note. In exchange for the Purchased Interests, Merger
Sub shall deliver to each Private Equity Member a promissory note (the
“Promissory Notes”) in the principal amount set forth opposite the name of such
Private Equity Member on Schedule 2.1(b) hereto, with such note to be
substantially in the form set forth on Exhibit A hereto.

2.2.

Merger of the Holding Company and Merger Sub.

(a)               The Merger. On and subject to the terms and conditions of this
Agreement and in accordance with the DGCL, Merger Sub will merge with and into
the Holding Company at the Effective Time (the “Merger”). Following the Merger,
the separate existence of Merger Sub shall cease, and the Holding Company shall
be the company surviving the Merger (the “Surviving Company”) and shall be a
subsidiary of Buyer.

(b)

Effect of Merger.

(i)                General. On the Closing Date, the parties shall cause the
Merger to be consummated by filing a certificate of merger with the Secretary of
State of the State of Delaware. The Merger shall become effective at the time
(the “Effective Time”) the certificate of merger is duly filed with the
Secretary of State of the State of Delaware by the Holding Company and
Merger Sub or at such later date and time as may be specified in the certificate
of merger by mutual agreement of the Holding Company, Buyer, and Merger Sub. The
Merger shall have the effect set forth in the DGCL. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all of
the assets, properties, rights, privileges, immunities, powers, and franchises
of the Holding Company and Merger Sub shall vest in the Surviving Company, and
all debts, liabilities, duties, and obligations of the Holding Company and
Merger Sub shall become the debts, liabilities, duties and obligations of the
Surviving Company. The Surviving Company may, at any time after the Effective
Time, take any action (including executing and delivering any document) in the
name and on behalf of either the Holding Company or Merger Sub in order to carry
out and effectuate the Merger contemplated by this Agreement.

(ii)               Certificate of Formation. The certificate of formation of the
Surviving Company shall be the certificate of formation of the Holding Company
in effect as of

 

 


--------------------------------------------------------------------------------



 

the Effective Time until otherwise amended in accordance with the DLLCA or the
Surviving Company’s Organizational Documents.

(iii)              Limited Liability Company Agreement. The limited liability
company agreement of the Surviving Company shall be the limited liability
company agreement of the Holding Company in effect as of the Effective Time
until otherwise amended in accordance with the DLLCA and the Surviving Company’s
Organizational Documents.

(iv)              Officers. Until their successors are duly elected or appointed
and qualified in accordance with the DLLCA, the officers of the Surviving
Company from and after the Effective Time shall be the officers of the Holding
Company as of the Effective Time.

(v)

Conversion of the Holding Company Membership Units.

(A)              By virtue of the Merger, each of the Holding Company Membership
Units owned by the Members (excluding any interest owned by Buyer or Merger Sub
at the Effective Time) outstanding immediately prior to the Effective Time shall
automatically be redeemed and canceled and shall cease to exist, and each holder
of a certificate representing any such Holding Company Membership Units shall
cease to have any rights with respect thereto, except the right to receive an
amount equal to Forty-Nine and 09/100 Dollars ($49.09) (the “Merger
Consideration”), less any adjustment under Section 2.2(b)(vi) for each issued
and outstanding Membership Unit of the Holding Company upon surrender of such
certificate, duly endorsed or accompanied by instruments of transfer
satisfactory to Buyer. The Merger Consideration shall be paid in cash by
cashier’s check or by wire transfer of immediately available funds to accounts
designated by the Members in writing at least two (2) business days prior to
Closing.

(B)              Each of the Holding Company Membership Units owned by Buyer or
Merger Sub, in each case immediately prior to the Effective Time, shall be
canceled and extinguished without any conversion thereof and no payment or
distribution shall be made with respect thereto.

(vi)              Adjustments to Merger Consideration. All legal, investment
banking, and other professional, advisory, and other transaction-related
expenses of the Acquired Companies and the Members incurred during the six-month
period prior to Closing in connection with all efforts to prepare the Acquired
Companies for possible sale and engage in the sale process, including but not
limited to the expenses incurred in connection with or resulting from the
Closing of the Contemplated Transactions, and which are paid by the Acquired
Companies at or prior to Closing (the “Transaction Costs”) shall be the
liability and obligation of the Company (and not the Members); provided that to
the extent that any such Transaction Costs exceed the lesser of (i) five hundred
thousand dollars ($500,000) or (ii) fifty percent (50%) of the Transaction
Costs, then such excess (the “Excess Amount”) shall reduce the Merger
Consideration in the manner described below in this subsection (vi). At least
two (2) business days prior to Closing, the Company will deliver to the Buyer
the total amount of Transaction Costs that will be paid by the Company at or
prior to the Closing and a calculation of the Excess Amount (the “Cost
Calculation”). The Merger Consideration will be adjusted downward to the extent
that the Excess Amount is a positive number as described in the next sentence.

 

 

C-2

 


--------------------------------------------------------------------------------



 

aggregate amount of Merger Consideration that is payable to each Member pursuant
to Section 2.2(b)(v) hereof shall be reduced by an amount equal to the Excess
Amount multiplied by the percentage set forth opposite such Member’s name on
Schedule 7.4 hereto. Any legal, investment banking, and other professional,
advisory, and other transaction-related expenses of the Acquired Companies and
the Members incurred by the Company after the Closing or any Transaction Costs
which are not reflected in the Cost Calculation shall be the responsibility and
obligation of the Members and not the Acquired Companies. The Members agree that
any liabilities and obligations that result from the application of the previous
sentence will be paid by each Member on a pro rata basis in accordance with the
percentages set forth on Schedule 7.4 hereto.

(vii)             Conversion of Stock of Merger Sub. By virtue of the Merger, at
and as of the Effective Time, each of Merger Sub’s shares of common stock issued
and outstanding immediately prior to the Effective Time shall be converted
automatically into and become one validly issued, fully paid and non-assessable
Membership Unit of the Surviving Company and shall thereafter constitute all of
the issued and outstanding Membership Units of the Surviving Company. Each
common stock certificate of Merger Sub evidencing ownership of any interest of
Merger Sub shall, after the Effective Time, evidence ownership of such
Membership Units of the Surviving Company.

(viii)            Closing of Transfer Books. At the Effective Time, the
Membership Unit transfer books of the Holding Company shall be closed with
respect to Membership Units of the Holding Company issued and outstanding
immediately prior to the Effective Time, and no further transfer of such
interest shall thereafter be made on such transfer books; provided, that for all
purposes of this Agreement, the transfer set forth in Section 2.1 herein shall
occur immediately prior to the Effective Time.

 

2.3.             Closing. Unless this Agreement shall have been terminated and
the Contemplated Transactions abandoned pursuant to Section 7.3, the closing of
the purchase and sale of the Purchased Interests and of the Merger (the
“Closing”) will take place on the date two business days after the satisfaction
of the conditions set forth in Article III (other than those conditions that are
to be satisfied at Closing), at the offices of Dechert LLP, 4000 Bell Atlantic
Tower, 1717 Arch Street, Philadelphia, Pennsylvania, unless another date, time
or place is agreed to in writing by the parties hereto (the “Closing Date”).

ARTICLE III

CONDITIONS TO CLOSING

3.1.             Conditions to the Obligations of Buyer, Merger Sub, the Holding
Company, and the Members. The respective obligations of Buyer, Merger Sub, the
Holding Company, and the Members to effect the purchase and sale of the
Purchased Interests of the Holding Company and the Merger shall be subject to
the satisfaction or waiver by Buyer, Merger Sub, the Holding Company, and the
Members (where permissible) at or prior to the Closing Date of the following
conditions:

(a)               No Order; Legality. No injunction, order or decree of any
court or administrative agency of competent jurisdiction shall be in effect as
of the Closing Date which restrains or prohibits the Contemplated Transactions
herein, and no Law shall be in effect that makes the Contemplated Transactions
hereby illegal.

 

 

C-3

 


--------------------------------------------------------------------------------



 

 

(b)               Antitrust Waiting Periods. Any applicable waiting period under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
regulations promulgated thereunder (the “HSR Act”) shall have expired or
terminated.

(c)               Other Agreements. Each of the Members who is named as a
Management Stockholder in the Stock Purchase, Contribution, and Exchange
Agreement shall have performed all of his, her, or its covenants and obligations
thereunder (other than those covenants and obligations that are waived by Buyer
and Xpress Holdings, Inc.), subject only to the condition subsequent that the
Merger under this Agreement shall occur.

3.2.             Conditions to the Obligations of Buyer and Merger Sub. The
obligation of Buyer and Merger Sub (where applicable) to purchase and pay for
the Purchased Interests and effectuate the Merger shall be subject to the
satisfaction or waiver by Buyer (where permissible) at or prior to the Closing
Date of the following additional conditions:

(a)               Representations and Warranties. All of the representations and
warranties of the Acquired Companies and the Members made in this Agreement must
be true and correct as of the Closing Date, as though made on and as of the
Closing Date (except those representations and warranties that address matters
only as of a particular date which shall be true and correct as of that date)
except for (A) changes provided for in this Agreement and (B) breaches or
inaccuracies of representations or warranties (other than representations and
warranties in Sections 4.1(d) and 4.1(g)) that do not, individually or in the
aggregate, have a Materially Adverse Effect.

(b)               Certificates. Each of the Acquired Companies and the Members
shall have delivered to Buyer a certificate signed by a duly authorized
representative (or in the case of individual Members, by such Member) affirming
that its representations and warranties made in this Agreement are true and
correct as of the Closing Date, as though made on and as of the Closing Date
(except those representations and warranties that address matters only as of a
particular date which shall be true and correct as of that date) except for
(A) changes provided for in this Agreement and (B) breaches or inaccuracies of
representations or warranties (other than representations and warranties in
Sections 4.1(d) and 4.1(g)) that do not, individually or in the aggregate, have
a Materially Adverse Effect.

(c)               Agreements and Covenants. Each of the Acquired Companies and
the Members shall have performed or complied in all material respects with their
respective agreements and covenants contained in this Agreement required to be
performed or complied with by them on or prior to the Closing Date and shall
have delivered to Buyer a certificate duly executed by each to that effect. The
Holding Company and the Members and the Company shall have executed and
delivered each document reasonably requested by Buyer pursuant to this
Agreement.

 

 

C-4

 


--------------------------------------------------------------------------------



 

(d)               Qualifications. All authorizations, approvals, consents, and
permits, from the Governmental Entities and other third parties set forth on
Schedule 3.2(c) shall be duly obtained and effective as of the Closing.

(e)               No Proceedings. Since the date of this Agreement, there must
not have been commenced or threatened against Buyer, or against any Person
affiliated with Buyer, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.

(f)                Closing of Financing Commitments. Buyer and Merger Sub shall
have obtained all of the financing specified in the Debt Financing Commitments
in order to consummate the Merger, to pay the Existing Debt, and to fund the
working capital needs of the Surviving Company and its Subsidiaries after the
Closing on terms and conditions substantially in accordance with the Debt
Financing Commitments or from alternative sources on terms and conditions
substantially equivalent to the terms and conditions in the Debt Financing
Commitments.

(g)               No Materially Adverse Effect. From the date hereof, no
Materially Adverse Effect shall have occurred, and no event shall have occurred
or circumstance come into existence that reasonably would be expected to result
in such a Materially Adverse Effect.

(h)               Options. Each holder of an option to acquire Membership Units
in Holding Company shall have executed an Option Exercise Agreement
substantially in the form of Exhibit B hereto (the “Option Exercise
Agreements”).

 

3.3.             Conditions to the Obligations of the Holding Company and the
Members. The obligation of the Private Equity Members to sell and deliver the
Purchased Interests and of the Holding Company and the Members to effectuate the
Merger shall be subject to the satisfaction or waiver by the Holding Company and
the Members (where permissible) at or prior to the Closing Date of the following
conditions:

(a)               Representations and Warranties. All of the representations and
warranties of Buyer and Merger Sub made in this Agreement must be true and
correct as of the Closing Date, as though made on and as of the Closing Date
(except those representations and warranties that address matters only as of a
particular date which shall be true and correct as of that date) except for
(i) changes provided for in this Agreement and (ii) breaches or inaccuracies of
representations or warranties (other than representations and warranties in
Section 4.2(a)) that do not, individually or in the aggregate, have a Buyer
Materially Adverse Effect.

(b)               Certificates. Buyer shall have delivered to the Holding
Company and the Members a certificate signed by duly authorized representatives
of Buyer and Merger Sub affirming that the representations and warranties of
Buyer and Merger Sub made in this Agreement are true and correct as of the
Closing Date, as though made on and as of the Closing Date (except those
representations and warranties that address matters only as of a particular date
which shall be true and correct as of that date) except for (i) changes provided
for in this Agreement and (ii) breaches or inaccuracies of representations or
warranties (other than representations and warranties in Section 4.2(a)) that do
not, individually or in the aggregate, have a Buyer Materially Adverse Effect. 

 

C-5

 


--------------------------------------------------------------------------------

 

(c)               Agreements and Covenants. Buyer and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
contained in this Agreement required to be performed or complied with by Buyer
and Merger Sub on or prior to the Closing Date, and they shall have delivered to
the Holding Company and the Members a certificate duly executed by each to that
effect.

(d)               No Proceedings. Since the date of this Agreement, there must
not have been commenced or threatened against the Holding Company or the
Members, or against any Person affiliated with the Holding Company or the
Members, any Proceeding (a) involving any challenge to, or seeking damages or
other relief in connection with, any of the Contemplated Transactions, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the Contemplated Transactions.

(e)               Member Certificates. Mike Walters, Mike Gregerson, Eric
Samartino, Bob Knappe, and Kurt Ankiewicz shall have executed and delivered
certificates, in form satisfactory to the Private Equity Members, stating that
they have reviewed the representations and warranties contained in Sections 4.1
and 4.2 of this Agreement and affirming that those representations and
warranties are true and correct in all material respects.

 

(f)                Terms of Financing Commitments. The agreements relating to
the financing specified in the Debt Financing Commitments, or the agreements
relating to the alternative sources of financing obtained on terms and
conditions substantially equivalent to the terms and conditions in the Debt
Financing Commitments, shall include provisions allowing for and shall not
otherwise restrict or prohibit, following the Closing, the incurrence of
sufficient debt financing (through the facilities described in the Debt
Financing Commitments, alternative sources of financing, or otherwise) to permit
the repayment the Promissory Notes in full in accordance with their terms at
maturity, and such provisions shall be in a form reasonably satisfactory to the
Members.

 

(g)               Existing Debt. The Existing Debt shall be paid in full by
Buyer concurrently at Closing.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1.             Representations and Warranties Regarding the Acquired
Companies. The Members hereby represent and warrant to Buyer and Merger Sub as
follows:

(a)

Organization and Standing of the Acquired Companies

(i)                The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the Commonwealth of
Pennsylvania and Arnold Holdings is a corporation duly organized, validly
existing, and in good standing under the laws of the State 

 

C-6

 


--------------------------------------------------------------------------------



 

of Delaware. Each of Arnold Holdings and the Company has all corporate power and
corporate authority to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted, and is qualified or
registered as and in good standing as a foreign corporation in all jurisdictions
in which the character of the properties owned, operated or leased by it or the
nature of its activities is such that qualification or registration by it as a
foreign corporation is required by applicable law, except where the failure to
be in good standing would not, individually or in the aggregate, have a
Materially Adverse Effect. Each of Arnold Holdings and the Company has delivered
to Buyer true and complete copies of its Organizational Documents.

(ii)               The Holding Company is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. The Holding Company has all power and authority to own, lease or
otherwise hold its properties and assets and to carry on its businesses as
presently conducted, and is qualified or registered and in good standing as a
foreign limited liability company in all jurisdictions in which the character of
the properties owned, operated or leased by the Holding Company or the nature of
its activities is such that qualification or registration by the Holding Company
as a foreign limited liability company is required by applicable law, except
where the failure to be in good standing would not, individually or in the
aggregate, have a Materially Adverse Effect. The Holding Company has delivered
to Buyer true and complete copies of its Organizational Documents.

(b)

Authority.

(i)                Each of Arnold Holdings and the Company has all requisite
corporate power and authority to enter into this Agreement and to consummate the
Contemplated Transactions. All corporate acts and other proceedings required to
be taken by each of Arnold Holdings and the Company to authorize the execution,
delivery and performance of this Agreement and the consummation of the
Contemplated Transactions have been duly and properly taken. This Agreement has
been duly executed and delivered by the Company and Arnold Holdings, and upon
the execution and delivery of this Agreement by them and by the other parties
hereto, this Agreement will constitute the legal, valid and binding obligation
of the Company and Arnold Holdings, enforceable against such parties in
accordance with their respective terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

(ii)               The Holding Company has all requisite power and authority to
enter into this Agreement and to consummate the Contemplated Transactions. All
acts and other proceedings required to be taken by the Holding Company to
authorize the execution, delivery and performance of this Agreement and the
consummation of the Contemplated Transactions have been duly and properly taken.
This Agreement has been duly executed and delivered by the Holding Company, and
upon execution and delivery by the Holding Company and the other parties hereto,
this Agreement will constitute the legal, valid and binding obligation of the
Holding Company enforceable against such parties in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

 

C-7

 


--------------------------------------------------------------------------------



 

(c)

No Conflict.

(i)                The execution, delivery and performance by the Acquired
Companies of this Agreement and the consummation by them of the Contemplated
Transactions will not (A) violate or conflict with the Organizational Documents
of any Acquired Company, (B) assuming satisfaction of the requirements set forth
in Section 4.1(c)(ii) below, violate any Law to which any Acquired Company is
subject or violate or conflict with any Proceeding applicable to any of them, or
(C) except as disclosed on Schedule 4.1(c)(i), violate, breach or constitute a
default under or give rise to a right of termination, cancellation or
acceleration of any right or obligation of any Acquired Company under, or result
in the creation of an Encumbrance on any of the properties or assets of any
Acquired Company pursuant to, any provision of any Contracts or other instrument
binding upon such Acquired Company or any license, franchise, permit or other
similar authorization held by such Acquired Company, except in the case of the
foregoing clause (C) for any such violation, conflict, default, right, or
Encumbrance which would not individually or in the aggregate have a Materially
Adverse Effect.

(ii)               The execution, delivery and performance by the Acquired
Companies of this Agreement and the consummation by of the Contemplated
Transactions do not require any consent from, filing with or consent or approval
of any Governmental Entity or any third party except for (A) the filing of a
report under the HSR Act and the expiration of the applicable waiting period to
the extent the HSR Act is applicable, (B) any consent or filing that Buyer is
required to obtain or make disclosed on Schedule 4.1(c)(ii), and (C) consents
and filings which, if not obtained or made, will not individually or in the
aggregate have a Materially Adverse Effect.

(d)

Ownership Structure.

(i)                The authorized capital stock of the Company consists of 500
shares of common stock, of which 100 shares are validly issued and outstanding,
fully paid and nonassessable and owned by Arnold Holdings, free and clear of all
Encumbrances, except as set forth in Schedule 4.1(d)(i). There are no
outstanding warrants, options, agreements, subscriptions, convertible or
exchangeable interests or other commitments pursuant to which the Company is or
may become obligated to issue any capital stock or any other interests
convertible, exchangeable or exercisable for any such capital stock, and no
equity interests of the Company are reserved for issuance for any purpose.

(ii)               The authorized capital stock of Arnold Holdings consists of
100 shares of Common Stock, of which 100 shares are validly issued and
outstanding, fully paid and nonaccessable, and owned by the Holding Company,
free and clear of all Encumbrances, except as set forth in Schedule 4.1(d)(ii).
There are no outstanding warrants, options, agreements, subscriptions,
convertible or exchangeable interests or other commitments pursuant to which the
Arnold Holdings is or may become obligated to issue any capital stock or any
other interests convertible, exchangeable or exercisable for any such capital
stock, and no equity interests of the Arnold Holdings are reserved for issuance
for any purpose.

 

 

C-8

 

--------------------------------------------------------------------------------



 

(iii)              The authorized Membership Units of the Holding Company
consist of 5,000,000 Common Membership Units and 700,000 Preferred Membership
Units, of which 200,000 Common Membership Units and 700,000 Preferred Membership
Units are validly issued and outstanding as of the date of this Agreement.
Except as disclosed on Schedule 4.1(d)(iii), there are no outstanding warrants,
options, agreements, subscriptions, convertible or exchangeable interests or
other commitments pursuant to which the Holding Company is or may become
obligated to issue any Membership Units of the Holding Company or any other
interests convertible, exchangeable or exercisable for any such Membership
Units, and no equity interests of the Holding Company are reserved for issuance
for any purpose.

(e)               Activities of Holding Company and Arnold Holdings. The only
asset of the Holding Company is 100% of the capital stock of Arnold Holdings and
the only asset of Arnold Holdings is 100% of the capital stock of the Company.

(f)                Subsidiaries; Ownership Interests. The Company does not have
any subsidiaries and does not, directly or indirectly, beneficially own, or have
any contract to acquire, any stock of, or any other equity or ownership interest
in or have any debt investment or similar interest in any other corporation or
business entity.

(g)               Financial Statements. Schedule 4.1(g) sets forth the audited
balance sheets of the Company as of December 31, 2003 (the “Balance Sheet” and
December 31, 2003, being the “Balance Sheet Date”), and the related statements
of income, retained earnings and cash flows of the Company for the year then
ended, together with the notes to such financial statements (the “Audited
Financial Statements”). Schedule 4.1(g) also sets forth the balance sheet of the
Company as of September 11, 2004, and the related income statement of the
Company for the year-to-date period then ended (the “Unaudited Financial
Statements” and, together with the Audited Financial Statements, the “Financial
Statements”). The Financial Statements have been prepared in accordance with the
books and records of the Company. The Audited Financial Statements present
fairly, in all material respects, the financial position of the Company as of
December 31, 2003, and the results of operations, changes in stockholders’
equity, and cash flows of the Company for the years then ended, in conformity
with generally accepted accounting principles (“GAAP”). The Unaudited Financial
Statements present fairly, in all material respects, the financial position of
the Company as of September 11, 2004 and the results of its operations and cash
flows for the year-to-date period then ended, in conformity with GAAP except for
(i) the absence of footnotes and other disclosures required in audited financial
statements by GAAP and (ii) normal year end adjustments and reclassifications
the aggregate effect of which is immaterial. No financial statements of any
other Person are required by GAAP to be included in the financial statements.

(h)               Absence of Changes or Events. Except as set forth in
Schedule 4.1(h) or any other Schedule to this Agreement, since the Balance Sheet
Date the business of the Company has been conducted in the Ordinary Course of
Business and there has not occurred any event or condition which, individually
or in the aggregate, has had or would have a Materially Adverse Effect. Without
limiting the generality of the foregoing since the Balance Sheet Date, except as
set forth in Schedule 4.1(h) or reflected in the Unaudited Financial Statements,
the Company has not:

 

 

C-9

 


--------------------------------------------------------------------------------



 

(i)                paid any dividends or other distributions in respect of any
class of its capital stock, or made any payment to redeem, purchase or otherwise
acquire, or call for redemption, any of such stock;

(ii)               merged or consolidated with or acquired the business of any
other corporation or other business organization, or acquired any material
property or material assets of any other Person;

(iii)              adopted or amended (other than to comply with applicable
Laws) any Company Benefit Plan (as defined in Section 4.1(p)) or increased the
compensation of any of its salaried employees except in the Ordinary Course of
Business;

(iv)              entered into any agreement with the Holding Company, Arnold
Holdings, and Member, or any Affiliate thereof, including, without limitation,
any agreement to make advances or loans;

(v)               incurred any additional indebtedness for borrowed money or
issued any debt securities or assumed, guaranteed or endorsed the obligations of
any Person;

(vi)              sold, pledged, leased, licensed or disposed of any of its
material assets except in the Ordinary Course of Business; or

(vii)

made any change in the nature of its business or operations.

(i)                Undisclosed Liabilities. As of the date of this Agreement,
the Company does not (and, as of Closing, the Company will not) have any
Liabilities except for (i) Liabilities disclosed, reflected or reserved against
in the Financial Statements, (ii) Liabilities incurred after the date of such
Financial Statements in the Ordinary Course of Business, (iii) the matters
disclosed in or arising out of matters disclosed in Schedule 4.1(i) and the
other Schedules to this Agreement or which are the subject of other
representations and warranties set forth herein, (iv) Liabilities incurred in
connection with this Agreement and the Contemplated Transactions, (v)
Liabilities under any Contract (excluding liabilities resulting from any breach
thereof or any breach of warranty, tort, or violation of Law relating thereto)
with respect to Contracts which are disclosed on Schedule 4.1(m), or are not
required to be disclosed on Schedule 4.1(m), or have been entered into after the
date of this Agreement without violation of this Agreement, and (vi) other
Liabilities which, individually and in the aggregate, do not have a Materially
Adverse Effect.

(j)

Taxes. Except as disclosed in Schedule 4.1(j):

(i)                All material Tax Returns required to be filed by the Acquired
Companies have been timely filed (after giving effect to any valid extensions of
time in which to make such filings). All such Tax Returns are true, correct, and
complete in all material respects. All material Taxes of the Acquired Companies
required to be paid, whether or not shown as due on such Tax Returns, have been
timely paid.

 

 

C-10

 


--------------------------------------------------------------------------------



 

(ii)               No Acquired Company has waived any statute of limitations in
respect of the assessment and collection of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency, and no waiver or extension
has been requested.

(iii)              No Acquired Company is currently the beneficiary of any
extension of time within which to file any Tax Return except for extensions that
may be incurred without penalty.

(iv)              No Acquired Company is a party to any Tax allocation or Tax
sharing agreement.

(v)               There is no Tax deficiency outstanding, assessed or to
Sellers’ Knowledge, proposed against any Acquired Company. No audit or other
examination of any Tax Return of any Acquired Company is currently in progress.
No taxing authority with respect to which an Acquired Company does not file Tax
Returns has claimed that such Acquired Company is, or may be, subject to
taxation by that jurisdiction.

(vi)              No Acquired Company, and no other person on behalf of any
Acquired Company, has agreed to or is required to make any adjustments pursuant
to Section 481(a) of the Code (as defined herein) or any similar provision of
state, local or foreign law by reason of a change in accounting method (and no
application is pending with any taxing authority with respect to an accounting
method change).

(vii)             No Acquired Company is subject to any private letter ruling of
the Internal Revenue Service or comparable rulings of any other taxing authority
that would have continuing effect after the Closing.

(viii)            The Company and Arnold Holdings have filed federal income Tax
Returns for all periods since the acquisition of the Company’s common stock by
Arnold Holdings. Neither the Company (except with respect to the group described
in the preceding sentence) nor the Holding Company has been a member of an
affiliated group of corporations (as that term is defined in Section 1504(a)(1)
of the Code, or any similar provision of state, local, or foreign law), and
neither the Company nor Arnold Holdings has liability for the Taxes of any
person under Treasury Regulation § 1.1502-6 (or any similar provision of state,
local, or foreign law), or as a transferee or successor, by contract, or
otherwise.

(ix)              No Acquired Company has, in the last five years, been the
“distributing corporation” or the “controlled corporation” in a transaction
intended to be governed by Section 355(a) of the Code.

(x)               The Holding Company has been properly treated as a partnership
for federal income tax purposes for all periods of its existence.

As used herein “Taxes” and “Tax” means any federal, state, local and foreign
income, capital gains, payroll, withholding, excise, sales, use, personal
property, use, occupancy, fuel, business and occupation, mercantile, real
estate, gross receipts, license, employment, severance, stamp, windfall profits,
social security (or similar unemployment), disability, transfer, registration,
value added, alternative, or add-on minimum, estimated, capital stock, or
franchise

 

 

C-11

 


--------------------------------------------------------------------------------



 

tax, or any other tax, custom, duty, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest or penalty or
additional amount imposed by any Governmental Entity. “Tax Return” means any
return, report, schedule, notice, form or other document or information required
to be filed with respect to any Tax (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return, return filed pursuant to an extension or declaration of estimated Tax.
“Code” means the Internal Revenue Code of 1986, as amended.

(k)

Properties.

(i)                The Company has title to, or a valid and binding leasehold
interest in, all of its real and personal properties and all of its assets
(including the Real Property described below and those properties or assets
reflected on the Balance Sheet or acquired in the Ordinary Course of Business by
the Company since the Balance Sheet Date, except property sold or otherwise
disposed of since the Balance Sheet Date), free and clear of all Encumbrances,
except (A) those disclosed in the Financial Statements or Schedule 4.1(k),
(B) leasehold interests and licenses granted by the Company to third parties as
disclosed on Schedule 4.1(k), (C) Encumbrances that do not materially detract
from the value of the real property subject thereto, or materially impair the
operation of the Company or materially detract from its business, (D) any
Encumbrances that are shown on any ALTA/ACSM Land Title Survey of the Owned Real
Property previously delivered by the Holding Company to Buyer that are
identified on Schedule 4.1(k) (E) Encumbrances imposed by operation of law
(including without limitation mechanics’, carriers’, workmen’s, repairmen’s,
landlord’s or other similar liens arising from or incurred in the Ordinary
Course of Business and for which the underlying payments are not yet
delinquent), (F) Encumbrances for taxes, assessments, or other governmental
charges not yet delinquent, and (G) non-consensual Encumbrances incurred or
deposits made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance, and other types of social security ((A)
through (G) being collectively referred to as the “Permitted Encumbrances”).

(ii)               Set forth on Schedule 4.1(k) is a list of each parcel of real
property owned by the Company (the “Owned Real Property”).

(iii)              Set forth on Schedule 4.1(k) is a list of all leases (the
“Real Property Leases”) for all real property leased by the Company as of the
date hereof, other than drop lot leases for which the Company pays less than
$20,000 in rent annually under the terms of the lease in effect as of the date
hereof (the “Leased Real Property” and together with the Owned Real Property,
the “Real Property”). The Company enjoys peaceful and undisturbed possession
under such Real Property Leases sufficient for current use and operations.

(iv)

With respect to the Real Property, as applicable:

(1)               Regarding all documents that evidence, secure or otherwise
relate to the Owned Real Property or, to Sellers’ Knowledge, the Leased Real
Property (collectively, the “Real Property Documents”): (A) there is no material
default thereunder by any of the parties thereto, nor has any event occurred
which, with the passage of time or notice, or both, would constitute a material
default thereunder or a violation of the terms (or permit the

 

 

C-12

 


--------------------------------------------------------------------------------



 

 termination) thereof; and (B) except as disclosed on Schedule 4.1(k), none of
the transactions or documents required or contemplated by this Agreement will
constitute or create a default or event of default thereunder (or permit the
termination thereof or require third party approval or other action pursuant
thereto, other than such defaults, events of default, terminations, approvals,
or actions which, if not obtained or performed, will not individually or in the
aggregate have a Materially Adverse Effect.);

 

(2)               Except as set forth on Schedule 4.1(k), the Company has not
leased or sublet, as lessor or sublessor, and no third party is in possession
of, or has the right of use of occupancy of any portion of, any of the Real
Property, and neither the whole nor any portion of any tract of the Real
Property has been condemned, requisitioned or otherwise taken by any
Governmental Entity and, to Sellers’ Knowledge, no such condemnation,
requisition or taking is threatened or contemplated;

(3)               No written notice of any increase in the assessed valuation of
the Real Property, and no written notice of any contemplated special assessment,
has been received by the Company or its Affiliates and, to Sellers’ Knowledge,
there is no threatened special assessment pertaining to any of the Real
Property; and

(4)               Except as set forth on Schedule 4.1(k), there are no Contracts
to which the Company is a party, or by which any of the Real Property is bound,
granting to any Person the right of use or occupancy of any portion of the Real
Property.

(5)               The Real Property is not subject to any rights of way,
building use restrictions, exceptions, variances, reservations, or limitations
of any nature except for (A) the Permitted Encumbrances, (B) minor imperfections
of title, if any, none of which materially detracts from the value or materially
impairs the use of the property subject thereto, or materially impairs the
operations of the Company, and (C) zoning laws or other land use restrictions
that do not impair the present use of the property subject thereto.

(6)               All buildings, plants, and structures on the Owned Real
Property are wholly within the boundaries and do not encroach upon the property
of, or otherwise conflict with the property rights of, any other person.

(l)                Intellectual Property. Schedule 4.1(l) sets forth a list of
all patents and patent applications, trademark and service mark registrations
and applications for registration, copyright registrations and applications for
registration, and domain name registrations of the Company. Except as set forth
in Schedule 4.1(l), the Company has no Knowledge of any claim being asserted by
any third party that the Company has infringed the intellectual property of such
third party. Except as set forth in Schedule 4.1(l), the Company does not have
any pending claim that a third party has infringed any intellectual property
owned by the Company.

(m)              Contracts. Schedule 4.1(m) contains a list of all outstanding
Material Contracts. For purposes of this Agreement, “Material Contract” means
all Contracts of the following types to which any of the Acquired Companies is a
party or by which any Acquired Company or any of its properties is bound as of
the date hereof:

(i)

joint venture and limited partnership agreements;

 

C-13

 


--------------------------------------------------------------------------------



 

 

(ii)               mortgages, indentures, loan or credit agreements, security
agreements and other agreements and instruments relating to the borrowing of
money or extension of credit;

(iii)              agreements for the sale of goods or performance of services
by or with any vendor (or any group of related vendors) that had aggregate
payments exceeding $500,000 or any of the Acquired Company’s top ten (10)
customers (or groups of related customers) in terms of revenue received by the
Acquired Companies, in each case during the period year-to-date in 2004;

(iv)              lease agreements for machinery and equipment, motor vehicles,
or furniture and office equipment or other personal property, excluding personal
property such as photocopiers, fax machines, and other office equipment having
lease payments of less than $10,000 annually;

(v)               agreements restricting in any manner the right of such
Acquired Company to compete with any other Person, restricting the right of such
Acquired Company to sell to or purchase from any other Person;

(vi)              agreements between such Acquired Company and any of its
Affiliates;

(vii)             guaranties, performance, bid or completion bonds, surety and
appeal bonds, return of money bonds, and surety or indemnification agreements;

(viii)

custom bonds and standby letters of credit;

(ix)

powers of attorney;

 

(x)               all noncompetition and/or nonsolicitation agreements
restricting any Person’s ability to compete with such Acquired Company and/or to
solicit such Acquired Company’s employees, independent contractors, customers,
and/or clients;

(xi)              all agreements (other than agreements with respect to
insurance and employee benefits, which are addressed in Sections 4.1(o) and
4.1(p), respectively) where the consequences of a breach or default thereunder,
or the termination, expiration or cancellation thereof, would reasonably be
expected to have a Materially Adverse Effect; and

(xii)             all employment, independent contractor, and consulting
agreements.

Such Acquired Company is not (with or without the lapse of time or the giving of
notice, or both) in breach or default under any Material Contract and to
Sellers’ Knowledge, no other party to any of the Material Contracts is (with or
without the lapse of time or the giving of notice, or both) in breach or default
thereunder, except for such breaches or defaults which would not, individually
or in the aggregate, have a Materially Adverse Effect. All of the Contracts are
in full force and effect, except for failures to be in full force and effect
which would not, individually or in the aggregate, have a Materially Adverse
Effect.

 

 

C-14

 


--------------------------------------------------------------------------------



(n)               Litigation; Decrees. Schedule 4.1(n) sets forth a list as of
October 19, 2004, of all Proceedings pending or, to Sellers’ Knowledge,
threatened against the Acquired Companies, or any of their properties, assets,
operations or businesses seeking an injunction or any other equitable relief or
in which the damages claimed against an Acquired Company exceed $100,000 (or, if
no damages are specified, in which the damages reasonably would be expected to
exceed $100,000). Since October 19, 2004, no Proceeding has been commenced or,
to Sellers’ Knowledge, threatened against the Acquired Companies, or any of
their properties, assets, operations or businesses other than Proceedings that
would not have a Materially Adverse Effect. Except as disclosed on
Schedule 4.1(n), there are no judgments, orders and decrees of any court or any
Governmental Entity against any Acquired Company or any of its properties,
assets, operations or businesses that have not been satisfied or resolved. The
Acquired Companies are not in default under any judgment, order or decree.

(o)               Insurance. The Acquired Companies have delivered to Buyer
copies of all insurance policies and all self insurance programs and
arrangements relating to the business, assets and operations of the Acquired
Companies in effect as of the date hereof, as well as any other insurance policy
or self insurance program or arrangement relating to any policy period since
January 23, 2003 under which one or more claims remain open. Except as set forth
on Schedule 4.1(o), all such policies are in full force and effect, (i) all
premiums due and payable thereon have been paid in full, (ii) the Acquired
Companies have not received any written notice of cancellation, amendment or
dispute as to coverage with respect to any such policies, and (iii) the Acquired
Companies have given notice of all third-party claims to be insured or covered
thereunder. Except as set forth on Schedule 4.1(o), as of the date of this
Agreement, the Acquired Companies are not a party to, or bound by the terms of,
any material surety or other bonds.

(p)

Benefit Plans.

(i)                Schedule 4.1(p) sets forth a list of all “employee benefit
plans” (as defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), pension benefit plans, bonus, deferred
compensation, stock or stock option plans or arrangements, contracts, or
understandings, severance, change-in-control, profit-sharing, and other employee
fringe benefit plans or arrangements, contracts, or understandings (whether
qualified or unqualified, currently effective or terminated, written or
unwritten) under which any employee or former employee of any Acquired Company
has any present or future right to benefits, payments, or other rights or under
which any Acquired Company has any liability for present or future payment of
benefits or other amounts (the “Benefit Plans”).

(ii)               As applicable with respect to each Benefit Plan, the Acquired
Companies have made available to Buyer copies of (A) each current Benefit Plan
document, including any amendments, (B) any summary plan description provided
under a Benefit Plan, and (C) the most recent Internal Revenue Service
determination letter.

(iii)

Except as disclosed on Schedule 4.1(p):

 

 

C-15

 


--------------------------------------------------------------------------------



 

(A)              Each Benefit Plan has been maintained, operated and
administered in compliance with its terms and any related documents or
agreements and the applicable provisions of ERISA, the Code and other Legal
Requirements.

(B)              With respect to any Benefit Plan, no actions, suits or claims
(other than routine claims for benefits in the ordinary course) or
investigations by any Governmental Entity are pending or, to Sellers’ Knowledge,
threatened.

(C)              The execution, delivery and performance by the Acquired
Companies of this Agreement and the Contemplated Transactions will not
constitute an event under any Benefit Plan that will result in any payment
(whether as severance pay or otherwise), acceleration, vesting or increases in
benefits with respect to any employee of any Acquired Company. The consummation
of the Contemplated Transactions will not result in or satisfy a condition to
the payment of compensation that would, in combination with any other payment,
result in an “excess parachute payment” within the meaning of Section 280G(b) of
the Code.

(D)              No Benefit Plan is a multi-employer or a defined benefit plan,
and neither any Acquired Company nor any predecessor or ERISA Affiliate thereof
has ever been a party to or sponsored a multi-employer or defined benefit plan.

(E)              No Acquired Company has been a member of a group of businesses
under common control or business constituting a single employer (a “Group”),
except a Group in which no member has been a party to a defined benefit plan,
nor does any Acquired Company have any current or projected liability with
respect to post-employment or post-retirement pension benefits for former or
retired employees of such Acquired Company, ERISA Affiliates, or a member of a
Group.

(q)               Compliance with Legal Requirements. Except as set forth in
Schedule 4.1(q), the Acquired Companies and their properties, assets, and
operations are in compliance with all Legal Requirements, and have been at all
times since inception, except where noncompliance would not have a Materially
Adverse Effect. Except as set forth on Schedule 4.1(q), since January 23, 2003,
the Acquired Companies have not received any written communication from any
Governmental Entity that alleges that any Acquired Company is in violation of
any Legal Requirement, the substance of which communication has not been
resolved. Except as set forth on Schedule 4.1(q), prior to January 23, 2003, the
Acquired Companies have not received any written communication from any
Governmental Entity that alleges that any Acquired Company is in violation of
any Legal Requirement in any material respect, the substance of which
communication has not been resolved. This Section 4.1(q) does not relate to
employee benefits, environmental, or tax matters, which matters are covered in
Sections 4.1(j), 4.1(p), and 4.1(r).

(r)                Environmental Matters. Except as disclosed on Schedule 4.1(r)
or as specifically disclosed in the environmental reports listed on Schedule
4.1(r):

(i)                Each of the Acquired Companies and the Members and, to
Sellers’ Knowledge, any predecessors thereof are and have since January 23, 2003
been in compliance with all Environmental Laws except where such noncompliance
would not individually or in the 

 

 

C-16

 


--------------------------------------------------------------------------------



 

 aggregate have a Materially Adverse Effect. No Proceeding has been filed or
commenced against the Company, any Affiliate, or, to Sellers’ Knowledge, any
predecessor alleging any failure to comply with any Environmental Laws. Without
limiting the generality of the preceding sentence, each of the Acquired
Companies and, to Sellers’ Knowledge, any predecessors thereof has obtained and
is and has since January 23, 2003 been in compliance with all of the terms and
conditions of all Permits which are required under Environmental Laws, and has
complied with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules, and timetables which are
contained in, all such Permits, except where the failure to have obtained such
Permits or the noncompliance therewith would not individually or in the
aggregate have a Materially Adverse Effect.

 

(ii)               The Acquired Companies have no Liability (and neither the
Company, Arnold Holdings, the Holding Company, the Members nor any predecessor
thereof has handled, disposed of, arranged for the disposal of, or exposed any
employee or other individual to any Hazardous Substance in violation of any
Environmental Law, or owned, operated, or used any property or facility in
violation of any Environmental Law or in a manner that could reasonably be
expected to form the basis for any present or future Proceeding against the
Acquired Companies under Environmental Laws, or giving rise to any Liability
under Environmental Laws) for damage under Environmental Laws to any site,
location, or body of water (surface or subsurface), or for any illness of, or
personal injury to, any employee or other individual, under any Environmental
Law, except in each case where the same would not have a Materially Adverse
Effect.

(iii)              Any fuel or other storage tanks located at properties owned
or used by any Acquired Company in its business, including the Real Property
referenced in Section 4.1(k), comply in all respects with applicable
Environmental Laws, do not leak, and are registered with the appropriate state
agency (and all required actions in connection therewith have been taken) in the
manner required under Environmental Laws, except where such noncompliance,
leakage, or failure to so register or take required action would not have a
Materially Adverse Effect, and no such tanks are scheduled for removal in the
next five years.

(iv)              The Acquired Companies have delivered to Buyer and Merger Sub
true and complete copies and results of any reports, studies, analyses, tests,
or monitoring reports prepared by or for the Acquired Companies since January
23, 2003 or otherwise in their possession or control concerning the Acquired
Companies or any property owned or used by the Acquired Companies concerning
compliance with Environmental Laws.

(v)               This Section 4.1(r) contains the exclusive representations and
warranties with respect to environmental matters, Environmental Laws, and
Hazardous Substances under this Agreement.

(s)               Labor Matters. Except as set forth in Schedule 4.1(s), the
Acquired Companies are not and during the past five years have not been, a party
to any pending or threatened dispute with, nor are they bound by any agreement
with, any labor organization, including any collective bargaining or similar
agreement, nor does any such agreement determine the terms and conditions of
employment of any employee. There is no labor strike, labor unrest, dispute,
slowdown, stoppage, or organizing activity pending or, to Sellers’ 

 

C-17

 


--------------------------------------------------------------------------------



 

Knowledge, threatened against or affecting the Acquired Companies. The Acquired
Companies have not experienced any work stoppage, strike, slowdown, picketing,
leafleting, or union organizational efforts since January 23, 2003.

(t)                Brokers. Except for Sagent Advisors LLC, neither the Company,
Arnold Holdings, the Holding Company, nor the Members have retained any broker,
finder or investment banking firm to act on their behalf in connection with the
Contemplated Transactions and no other person is entitled to receive any
brokerage commission, finder’s fee or other similar compensation in connection
with the Contemplated Transactions.

(u)               Permits. Except as would not have a Materially Adverse Effect,
(i) the Acquired Companies possess all Permits required to operate their
business, (ii) such Permits are in full force and effect, any applications for
renewal have been duly filed on a timely basis, (iii) no Proceeding is pending
or threatened to revoke or limit any Permit, and (iv) each Acquired Company is
operating in compliance with all Permits.

 

(v)               Employees; Independent Contractors. There are no agreements,
plans, or policies which would give rise to any severance, termination,
change-in-control, or other similar payment to any Acquired Company’s employees
as a result of the consummation of the Contemplated Transactions. Except as set
forth in Schedule 4.1(v), the Acquired Companies have no employment agreements,
written or oral, with employees. Each Acquired Company maintains files on all
employee and independent contractor truck drivers. To Sellers’ Knowledge, each
employee and independent contractor driver of the Acquired Companies meets all
Department of Transportation requirements in all material respects, and all
driver files contain all required materials in all material respects. A copy of
the form of contract used for any independent contractor operators of rolling
stock has been delivered to Buyer. All such contracts are terminable by the
Acquired Companies upon not more than 30 days’ written notice. Since January 23,
2003, the Acquired Companies have taken no action in respect of their employees
that would require notice or create Liability under the Worker Adjustment and
Retraining Notification Act or similar state laws, and the Acquired Companies
have no present plans to take such action.

4.2.             Representations and Warranties of the Members. Each Member
hereby, severally and not jointly, represents and warrants to Buyer as follows:

(a)               Authority. Subject to the Operating Agreement, such Member has
all requisite legal right, power, and authority to enter into this Agreement and
to consummate the Contemplated Transactions. All acts and other proceedings
required to be taken by such Member to authorize the execution, delivery, and
performance of this Agreement and the consummation of the Contemplated
Transactions have been duly and properly taken other than the board approval
referenced in the Operating Agreement. This Agreement has been duly executed and
delivered by such Member and constitutes the legal, valid, and binding
obligation of such Member, enforceable against such Member in accordance with
its terms.

(b)               No Conflict. The execution, delivery, and performance by such
Member of this Agreement and the consummation by such Member of the Contemplated
Transactions will not (i) violate or conflict with the Organizational Documents
or any resolutions of such 

 

 

C-18

 


--------------------------------------------------------------------------------



 

Member, (ii) violate any provision of Law to which such Member is subject or
violate or conflict with any Proceeding applicable to such Member. The
execution, delivery, and performance by such Member of this Agreement and the
consummation by such Member of the Contemplated Transactions does not require
any consent from or filing with any Governmental Entity except for (A) any
consent or filing that Buyer or Merger Sub is required to obtain or make, (B)
any consent required under the Operating Agreement, and (C) consents and filings
which, if not obtained or made, will not individually or in the aggregate have a
Materially Adverse Effect.

 

(c)               Ownership of Membership Units. Such Member owns the
outstanding Membership Units in the Holding Company specified as owned by such
Member on Schedule 4.2(c) hereto, free and clear of any Encumbrances whatsoever,
other than those imposed by the Operating Agreement.

4.3.             Representations and Warranties of Buyer and Merger Sub. Buyer
and Merger Sub hereby jointly and severally represent and warrant to the
Company, the Members, and the Holding Company as follows:

(a)

Organization, Authority.

(i)                Buyer is a corporation duly organized and validly existing
under the laws of the State of Delaware. Buyer has all requisite power and
authority to enter into this Agreement and to consummate the Contemplated
Transactions. All acts and other proceedings required to be taken by Buyer to
authorize the execution, delivery and performance of this Agreement and the
consummation of the Contemplated Transactions have been duly and properly taken.
This Agreement has been duly executed and delivered by Buyer and constitutes the
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.

(ii)               Merger Sub is a corporation duly organized and validly
existing under the laws of the State of Delaware. Merger Sub has all requisite
power and authority to enter into this Agreement and to consummate the
Contemplated Transactions. All acts and other proceedings required to be taken
by Merger Sub to authorize the execution, delivery and performance of this
Agreement and the consummation of the Contemplated Transactions have been duly
and properly taken. This Agreement has been duly executed and delivered by
Merger Sub and constitutes the legal, valid and binding obligation of Merger
Sub, enforceable against Merger Sub in accordance with its terms.

(b)

No Conflict.

(i)                The execution, delivery and performance by Buyer and Merger
Sub of this Agreement and the consummation by Buyer and Merger Sub of the
Contemplated Transactions will not (A) violate or conflict with the
Organizational Documents or any resolutions of Buyer or Merger Sub, (B) assuming
satisfaction of the requirements set forth in Section 4.2(b)(ii) below, violate
any provision of Law to which Buyer or Merger Sub is subject or violate or
conflict with any Proceeding applicable to Buyer or Merger Sub or (C) violate,
breach or constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation of Buyer or Merger Sub
under, or result in the creation of 

 

C-19

 


--------------------------------------------------------------------------------



 

a lien or encumbrance on any of the properties or assets of Buyer or Merger Sub
pursuant to, any provision of any Contract or other instrument binding upon
Buyer or Merger Sub or any license, franchise, permit or other similar
authorization held by Buyer or Merger Sub, except in the case of the foregoing
clause (C) for any such violation, conflict, default, right or lien which would
not individually or in the aggregate have a Buyer Materially Adverse Effect.

 

(ii)               The execution, delivery and performance by Buyer and Merger
Sub of this Agreement and the consummation by Buyer and Merger Sub of the
Contemplated Transactions do not require any consent from, filing with or
consent or approval of any Governmental Entity or any third party.

(c)               Financing. Buyer has furnished to the Acquired Companies and
the Members correct and complete copies of executed, written commitment for debt
financing from LaSalle Bank N.A. dated October 21, 2004 and an executed, written
commitment for equipment financing from DaimlerChrysler Services North America
LLC dated October 20, 2004 (together, the “Debt Financing Commitments”)
committing to provide Buyer and Merger Sub, subject to the terms and conditions
contained therein, with all of the financing they will require in order to
consummate the Merger, to pay in full the Existing Debt, and to fund the working
capital needs of the Surviving Company and its Subsidiaries after the Closing.
Buyer has paid to LaSalle Bank N.A. a fee of $125,000 in connection with its
portion of the Debt Financing Commitments, and each of the Debt Financing
Commitments is in full force and effect as of the date hereof. Buyer has
delivered to the Acquired Companies and the Members correct and complete copies
of an executed, written commitment from U.S. Xpress Enterprises, Inc. (“USX”),
dated October 21, 2004 (the “Equity Financing Commitment”), pursuant to which
USX has agreed, subject to the terms and conditions contained therein, to make
an equity investment in Buyer in an aggregate amount of $6,215,775.80 in
connection with the Contemplated Transactions. The Equity Commitment Letter is
in full force and effect as of the date hereof, and USX has, and will have at
Closing, adequate cash sufficient to fund its commitment under such Equity
Financing Commitment.

(d)               Litigation; Decrees. There are no lawsuits, claims,
proceedings, investigations, injunctions, judgments, orders or decrees pending
or, to Buyer’s Knowledge, threatened which challenge or seek to enjoin or delay
this Agreement or the Contemplated Transactions or which would affect Buyer’s
ability to perform its obligations under this Agreement or to consummate the
Contemplated Transactions.

(e)               Brokers. Buyer has not retained any broker, finder or
investment banking firm to act on their behalf in connection with the
Contemplated Transactions and no other person is entitled to receive any
brokerage commission, finder’s fee or other similar compensation in connection
with the Contemplated Transactions.

ARTICLE V

COVENANTS

5.1.             Covenants of the Members and the Acquired Companies. The
Members and the Acquired Companies covenant and agree as follows:

 

 

C-20

 


--------------------------------------------------------------------------------



 

(a)               Access. From and after the date hereof, the Acquired Companies
will (i) give Buyer and its authorized representatives, employees, counsel and
accountants reasonable access to their officers, management, agents, books,
records, offices and other facilities and properties during mutually agreeable
business hours and (ii) furnish to Buyer and its authorized representatives such
information concerning their business, properties, contracts, assets,
liabilities, personnel and other aspects which is reasonably requested;
provided, however, that any such access shall be granted at reasonable times
during normal business hours and in such a manner as not to interfere to an
unreasonable extent with normal business operations; provided, further that
Buyer and its authorized representatives shall not contact or hold discussions
with customers, suppliers or non-management employees of the Company without the
prior consent of the Company. Notwithstanding the foregoing, (i) the Acquired
Companies are under no obligation to disclose to Buyer any information the
disclosure of which is restricted by contract or applicable law or which would
result in the waiver of any privileges, and (ii) granting such access does not
include access to conduct any environmental sampling or testing without the
Company’s prior written consent, at the Company’s sole discretion.

(b)               Ordinary Conduct. From and after the date hereof and prior to
the Closing or earlier termination of this Agreement, and unless Buyer shall
otherwise consent or agree in writing, which consent will not be unreasonably
withheld or delayed, and except as contemplated by this Agreement or as
disclosed on Schedule 5.1, each of the Acquired Companies will:

(i)

conduct its business in the Ordinary Course of Business;

(ii)               use its reasonable efforts to preserve its business
organization intact and to preserve the goodwill of the suppliers, customers,
employees, independent contractors, and others having business dealings with it;

(iii)

not amend its Organizational Documents;

(iv)              not issue any Membership Units, other membership interests or
rights, warrants or options to acquire any such Membership Units or membership
interests (including, without limitation, any phantom interest) or issue any
interests convertible into such Membership Units or membership interests or
convertible into interests in turn so convertible, or grant any options,
warrants or rights to acquire any such convertible interests;

(v)               not split, subdivide, combine or reclassify, directly or
indirectly, any of its Membership Units or membership interests;

(vi)              not declare or pay any dividend or other distribution on its
Membership Units or membership interests or make any payment to redeem, purchase
or otherwise acquire, or call for redemption, any of such Membership Units or
membership interests;

(vii)             not merge or consolidate with or acquire the business of any
other Person or acquire any material property or material assets of any other
Person;

(viii)            not adopt or amend in any respect (other than to conform to
the requirements of applicable Laws, including to preserve qualification under
Section 401(2) of the

 

C-21

 


--------------------------------------------------------------------------------



 

 Code) any Company Benefit Plan, enter into or amend any employment or
consulting agreement or arrangement with any present or former director, officer
or salaried employee, nor increase the compensation or fringe benefits of any of
its officers, directors, employees, or independent contractors;

 

(ix)              not enter into any agreement with the Holding Company, the
Members, or any Affiliate, including, without limitation, any agreement to make
advances or loans;

(x)               not sell, pledge, lease, license or dispose of any of its
material assets;

(xi)              not make any capital expenditures exceeding $150,000 or incur
any additional indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse the obligations of any Person which individually or
in the aggregate would exceed $250,000, except as necessary to consummate the
Contemplated Transactions;

(xii)             not enter into, amend or terminate any Contract except in the
Ordinary Course of Business; and

 

(xiii)

not agree to do any of the foregoing.

(c)               No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Section 9, the Acquired Companies and the Members will
not, and will cause each of their officers, directors, agents, and Affiliates
not to, directly or indirectly solicit, initiate, or knowingly encourage any
inquiries or proposals from, discuss or negotiate with, provide any non-public
information to, or approve any unsolicited inquiries or proposals from, any
Person (other than Buyer) relating to any transaction involving the sale of a
material portion of the business or assets (other than in the Ordinary Course of
Business) of any Acquired Company, or any of the capital stock, Membership
Units, or other membership interests of any Acquired Company, or any merger,
consolidation, business combination, or similar transaction involving any
Acquired Company.

(d)               Action of Members. The Members agree not to transfer all or
any portion of their Membership Units in the Holding Company prior to the
Closing, except as contemplated by this Agreement, the Stock Purchase,
Contribution, and Exchange Agreement, and the Exhibits hereto. Those Members
holding options to purchase additional Membership Units in the Holding Company,
including those options described on Schedule 4.1(d)(iii), shall exercise all of
such options at or prior to the Closing by executing an Option Exercise
Agreement, and such Members agree that, if not exercised prior to the Effective
Time, such options shall expire and be of no further force or effect,
notwithstanding anything to the contrary. Each Member has executed a release in
the form substantially of attached Exhibit C and agrees that the Company will
deliver such release to the Buyer at Closing. The Members, the Acquired
Companies, the Buyer and Merger Sub hereby acknowledge and agree that each
holder of an option that exercises his or her options pursuant to the Option
Exercise Agreements shall, without any requirement to amend or modify this
Agreement, become a party to this Agreement as a “Member” and shall be subject
to all of the rights, restrictions, conditions and obligations applicable
to”Members” under this Agreement

 

 

C-22

 


--------------------------------------------------------------------------------



  

 

(e)               Covenants of Certain Members. Each Member who is named as a
Management Stockholder in the Stock Purchase, Contribution, and Exchange
Agreement hereby covenants to the Private Equity Members that (i) he, she, or it
will perform and comply with all of his, hers, or its covenants and obligations
thereunder and under this Agreement, (ii) he, she, or it will not take any
actions that would cause or result in a breach or inaccuracy of any of his, her,
or its representations and warranties thereunder and under this Agreement, (iii)
he, she, or it will use its best efforts to ensure that the conditions
thereunder and in this Agreement are satisfied in so far as such matters are in
the reasonable control of such Person, and (iv) he, she, or it will not agree to
terminate either the Stock Purchase, Contribution, and Exchange Agreement or the
Stockholders’ Agreement.

5.2.

Covenants of Buyer. Buyer covenants and agrees as follows:

(a)         Confidentiality. Buyer acknowledges that it is subject to the terms
of a confidentiality agreement dated June 2, 2004, between Buyer and the Company
(the “Confidentiality Agreement”), the terms of which are incorporated herein by
reference. The Confidentiality Agreement shall terminate (i) upon the Closing,
or (ii) otherwise in accordance with its terms.

(b)         Post-Closing Information. After the Closing, Buyer shall make
available and shall cause the Acquired Companies to make available to the
Members and their accountants, agents and representatives any and all books,
records, contracts and other information of the Acquired Companies existing on
the Closing Date and transferred to Buyer requested by such Members in
connection with any reasonable purpose, such as a tax examination or litigation
involving such Members and requiring such information; provided, that any such
Member requesting such information shall execute a confidentiality agreement in
a form reasonably satisfactory to Buyer. Buyer will hold all of the books and
records of the Acquired Companies existing on the Closing Date and transferred
to Buyer and shall only destroy or dispose of any thereof in accordance with its
then-existing document retention policies and as may be permitted by law;
provided, that it shall not dispose of any corporate, financial, or tax records
for a minimum of six (6) years.

(c)               Directors’ and Officers’ Indemnification. Buyer shall not
permit the Acquired Companies to take any action that would reduce the
limitation of liability and indemnification of directors, officers and other
Persons contained in its Organizational Documents as of the date hereof. The
provisions of this Section 5.2(c) are intended to be for the benefit of, and
will be enforceable by, each Indemnified Party (as defined in Section 7.4(c))
and his or her heirs and representatives.

(d)               Solicitations of Employees. If this Agreement is terminated
for any reason and the Contemplated Transactions do not take place, Buyer agrees
that, until December 2, 2005, without the prior written consent of the Company,
Buyer shall not, directly or indirectly, in any individual, representative, or
other capacity, hire, employ or engage, or solicit for employment or engagement
(i) any Person who is now employed by the Company (or whose 

 

 

C-23

 


--------------------------------------------------------------------------------




activities are dedicated to the Company) in any executive or management level
position or otherwise considered by the Company to be a key employee, and (b)
any employee of the Company whom Buyer became aware of through its due diligence
investigation hereunder; provided, however, that this restriction shall not
apply to general solicitations of employment by newspaper, Internet, periodical,
or other publication, not specifically directed at employees of the Company. If
this Section 5.2(d) shall be adjudicated to be invalid or unenforceable, such
provision shall be amended to reduce the time period or otherwise amended as is
necessary to cause such provision to be valid or enforceable, and such amendment
shall apply only with respect to the operation of this provision in the
particular jurisdiction in which such adjudication is made.

(e)               WARN Act. Buyer hereby agrees to provide any required notice
under the Workers Adjustment and Retraining Notification Act of 1988 (the “WARN
Act”) and any other applicable law and to otherwise comply with any such statute
with respect to any “plant closing” or “mass layoff” (as defined in the WARN
Act) or similar event affecting any employees of the Company that occurs after
the Closing.

(f)                Financing. Buyer and Merger Sub will use their reasonable
best efforts to enter into definitive agreements to obtain the debt financing
necessary to satisfy the conditions set forth in Section 3.3(f) on terms and
conditions substantially in accordance with the Debt Financing Commitments. In
the event any or all of the financing specified in the Debt Financing
Commitments becomes unavailable for any reason, Buyer will use its reasonable
best efforts to obtain replacement debt financing on substantially equivalent
terms and conditions from alternative sources. At Closing, provided that all
conditions to Closing have been met or waived, Buyer and Merger Sub covenant and
agree to repay the Existing Debt.

(g)               Action of Buyer and Merger Sub. At Closing, Buyer and Merger
Sub shall execute and deliver the release in the form substantially of attached
Exhibit C. Buyer hereby covenants to the Members that (i) it will perform and
comply with all of its covenants and obligations under the Stock Purchase,
Contribution, and Exchange Agreement and under this Agreement, (ii) it will not
take any actions that would cause or result in a breach or inaccuracy of any of
its representations and warranties thereunder and under this Agreement, (iii) it
will use its best efforts to ensure that the conditions thereunder and in this
Agreement are satisfied in so far as such matters are in the reasonable control
of such Person, and (iv) it will not agree to terminate either the Stock
Purchase, Contribution, and Exchange Agreement or the Stockholders’ Agreement.

5.3              Mutual Covenants. Each of the Company, the Holding Company, and
Buyer covenants and agrees as follows:

(a)               Consents and Approvals. Prior to the Closing, each of the
Company and Buyer agrees to use its reasonable best efforts to obtain as soon as
possible, and to file or cause to be filed all necessary documentation with the
appropriate Governmental Entity or other third party as soon as practicable, to
obtain as soon as possible, all consents, approvals, authorizations and waivers
required by the Governmental Entities and third parties set forth on Schedule
3.2(c) in order to consummate the Contemplated Transactions.

 

 

C-24

 


--------------------------------------------------------------------------------



 

(b)               Publicity. Prior to the Closing, no party (including any
Affiliate of any party) shall issue any press release or other public
announcement concerning the Contemplated Transactions without the prior consent
of Buyer (in the case of a release or announcement by the Holding Company, the
Members, the Company, or any of their Affiliates) or the Holding Company (in the
case of a release or announcement by Buyer, Merger Sub, or any of their
Affiliates), except as such release or announcement may be required by
applicable law or rules or regulations of any securities exchange, quotation
system, or similar regulatory body, in which case the party required to make the
release or announcement shall allow Buyer or the Holding Company (as the case
may be) reasonable time to comment on such release or announcement in advance of
such issuance.

(c)               Further Assurances; Covenant to Satisfy Conditions. Subject to
the terms and conditions of this Agreement, each party will, severally, use its
reasonable best efforts to (i) ensure the conditions set forth in Article III
are satisfied, insofar as such matters are within the reasonable control of such
party, (ii) defend any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the performance of the obligations
hereunder or thereunder, (iii) execute and deliver such instruments and take
such actions as the other parties hereto may reasonably require in order to
carry out the intent of this Agreement and (iv) prepare and make or cause to be
made any required filings, submissions and notifications under the laws of any
domestic or foreign jurisdiction to the extent that such filings are necessary
to consummate the Contemplated Transactions in a manner consistent with
applicable law.

ARTICLE VI

OTHER AGREEMENTS

6.1.

Certain Understandings.

(a)               In connection with its investigation of the Acquired Companies
and all matters relating to the Contemplated Transactions, Buyer has relied upon
the advice and opinions of its own agents, representatives, experts,
consultants, employees and officers. Each of the parties hereto is sophisticated
and was advised by experienced legal counsel and, to the extent it deemed
necessary, other advisors in connection with this Agreement. Notwithstanding
anything contained herein to the contrary, neither the Company, nor Arnold
Holdings, nor the Holding Company, nor any Member makes any representation,
warranty or covenant of any kind with respect to any projections, estimates or
budgets heretofore delivered to or made available to Buyer of future revenues,
expenses or expenditures, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component
thereof) of the Company or the future business and operations of the Company.

(b)               Each of the parties hereto hereby acknowledges that (i) there
are no representations or warranties by or on behalf of any party hereto or any
of its respective Affiliates other than those expressly set forth in this
Agreement (including the Schedules hereto), (ii) no party has relied in respect
of this Agreement or the Contemplated Transactions upon any document or written
or oral information previously furnished to or discovered by it or its
representatives, other than this Agreement, the other documents referenced in
this Agreement, the Schedules to this Agreement, and the other documents
referenced in the Schedules to this 

 

C-25

 


--------------------------------------------------------------------------------



 

 Agreement, and (iii) the parties’ respective rights and obligations with
respect to this Agreement and the Contemplated Transactions will be solely as
set forth in this Agreement and the other agreements delivered in connection
with the Closing.

 

(c)               As of the date of this Agreement, neither Buyer nor Merger Sub
is consciously aware of any specific facts or circumstances which would result
in a material breach of any representation or warranty of the Acquired Companies
or the Members herein. No right to indemnification, payment of Damages, or other
remedy hereunder shall exist with respect to a material breach of any
representation or warranty of which Buyer or Merger Sub is consciously aware as
of the date of this Agreement.

(d)               As of Closing, neither Buyer nor Merger Sub shall be
consciously aware of any specific facts or circumstances which would result in a
Walk-Away Breach (as defined below) of any representation or warranty of the
Acquired Companies or the Members herein. Whether or not Closing occurs, no
right to indemnification, payment of Damages, or other remedy hereunder shall
exist with respect to a Walk-Away Breach of any representation or warranty of
which Buyer or Merger Sub is consciously aware as of Closing; and the sole right
and remedy of Buyer and its Affiliates if Buyer or Merger Sub is consciously
aware of a Walk-Away Breach shall be to terminate this Agreement pursuant to
Section 7.3(a)(iii) to the extent applicable.

(e)               For purposes of Sections 6.1(d) “Walk-Away Breach” means one
or more material breaches of the representations and/or warranties in this
Agreement that, individually or in the aggregate, the non-breaching party
reasonably estimates as of Closing will give rise to a claim for indemnification
under Section 7.4 in excess of Two Million Five Hundred Thousand Dollars
($2,500,000).

(f)                All representations, warranties, covenants, and obligations
in this Agreement, and any other certificate or document delivered pursuant to
this Agreement will survive the Closing in accordance with Section 7.4(a)
hereof. Except as provided in Sections 6.1(c) and 6.1(d), no right to
indemnification, payment of Damages, or other remedy hereunder will be limited
by reason of any investigation or audit conducted before or after the Closing or
the knowledge of any party of any breach of a representation, warranty,
covenant, or agreement by the other party at any time. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or litigation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations, unless such waiver
expressly waives such rights to indemnification, payment of Damages, or other
remedies.

6.2.             Post-Closing Merger. Immediately following the Effective Time
of the Merger, each of Buyer, the Surviving Company, and Arnold Holdings
covenants and agrees to file, or cause to be filed, an additional certificate of
merger with the Secretary of State of the State of Delaware, pursuant to which
each of the Surviving Company and Arnold Holdings will be merged with and into
the Company pursuant to the plan of merger attached hereto as Exhibit D (the
“Delaware Post-Closing Merger”).

 

 

C-26

 


--------------------------------------------------------------------------------



 

ARTICLE VII

MISCELLANEOUS

7.1.             Assignment. This Agreement and the rights hereunder shall not
be assignable or transferable by any party (including by sale of stock,
operation of law in connection with a merger, or sale of substantially all the
assets of Buyer) without the prior written consent of the other parties hereto.
This Agreement shall inure to the benefit of, and be binding upon and
enforceable against, the successors and permitted assigns of the respective
parties hereto.

7.2.             No Third-Party Beneficiaries. Except as provided in Sections
5.2(b) and 5.2(c), this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing herein expressed or implied shall give
or be construed to give to any person or entity, other than the parties hereto
and such assigns, any legal or equitable rights hereunder.

7.3.

Termination.

(a)               Termination of Agreement. Any of the parties may terminate
this Agreement as provided below:

(i)                The parties may terminate this Agreement by mutual written
consent at any time prior to the Effective Time;

(ii)               This Agreement may be terminated by written notice given by
Buyer to the Holding Company or by the Holding Company to Buyer (A) if the
Contemplated Transactions shall violate any non-appealable final order, decree,
or judgment of any court or Governmental Entity having competent jurisdiction,
or (B) there shall be a Law that makes the Contemplated Transactions illegal or
otherwise prohibited;

(iii)              Buyer and Merger Sub may terminate this Agreement by giving
written notice to the Holding Company at any time prior to the Effective Time
(A) in the event any Member or the Acquired Company has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Buyer has notified the Holding Company of the breach, and the
breach has continued without cure for a period of ten (10) days after the notice
of breach or (B) if the Closing shall not have occurred on or before November
30, 2004 (unless the failure results primarily from Buyer or Merger Sub
breaching any representation, warranty, or covenant contained in this
Agreement); or

(iv)              The Holding Company may terminate this Agreement by giving
written notice to Buyer at any time prior to the Effective Time (A) in the event
Buyer or Merger Sub has breached any representation, warranty, or covenant
contained in this Agreement in any material respect, the Holding Company has
notified Buyer of the breach, and the breach has continued without cure for a
period of ten (10) days after the notice of breach or (B) if the Closing shall
not have occurred on or before November 30, 2004 (unless the failure results
primarily from any Member or the Acquired Company breaching any representation,
warranty, or covenant contained in this Agreement).

(b)               Effect of Termination. If any Party terminates this Agreement
pursuant to Section 7.3(a) above, all rights and obligations of the Parties
hereunder shall terminate without 

 

 

C-27

 


--------------------------------------------------------------------------------



 

any liability of any party to any other party (except for any liability of any
party then in willful breach); provided, however, that the provisions of
Sections 5.2(a), 5.2(d), 7.3(b), 7.5, 7.9, 7.10, 7.11, 7.14, and 7.15, and
Section 7.4 solely in the event of a willful breach, shall remain in full force
and effect.

7.4.

Survival of Representations, Warranties and Covenants.

(a)               Survival of Representations. The representations and
warranties of the Company, the Holding Company, the Members, Buyer, and Merger
Sub contained in this Agreement (including the Schedules attached hereto) except
for Sections 4.1(j) and 4.1(r) and in the certificates delivered pursuant to
Sections 3.2(a), 3.2(b), 3.3(a) and 3.3(b) shall terminate on the one year
anniversary of the Closing Date (the “Basic Representation Survival Period”).
The representations and warranties of the Company set forth in Section 4.1(j)
and 4.1(r) shall terminate on March 31, 2006, and the representations and
warranties of the Members set forth in Section 4.2(c) shall survive until the
five year anniversary of the Closing Date (the “Extended Representation Survival
Period” together with the Basic Representation Survival Period, the “General
Representation Survival Period”). The covenants of the Company, the Holding
Company, the Members, Buyer, and Merger Sub to be performed prior to Closing
pursuant to Sections 5.1(a) and 5.4(a) and (c)(i) of this Agreement shall
terminate upon the Closing, and all of the other covenants of the Company and
the Holding Company shall terminate on the one year anniversary of the Closing
Date (as applicable, the “Covenant Survival Period” and, together with the Basic
Representation Survival Period, the Extended Representation Survival Period, the
General Representation Survival Period, the “Survival Periods”). The obligations
to indemnify and hold harmless any Buyer Indemnified Party (as defined herein)
or Seller Indemnified Party (as defined herein) under this Section 7.4 shall
terminate when the applicable Survival Period terminates; provided, however,
that such indemnification rights shall not terminate with respect to any item as
to which Buyer Indemnified Party or Seller Indemnified Party, as applicable,
shall have, before the expiration of the applicable Survival Period, previously
made a claim by delivering a written notice (stating in reasonable detail the
basis of such claim) to the Members or Buyer, as applicable; and provided,
further, that any such claim which solely involves the parties hereto shall be
deemed to have been withdrawn and waived one year after being made, unless
(A) court proceedings shall have been commenced with respect to such claim
within such one year period, or (B) such claim shall have been waived or
satisfied within such one year period; provided that if the facts regarding a
necessary element of the claim (including Damages (defined herein) with respect
thereto) are not reasonably determinable within such one-year period, such
one-year period shall be extended until the expiration of ninety (90) days after
such facts are reasonably determinable.

(b)               Indemnification by the Members. Subject to the other
provisions of this Section 7.4, each Member, severally and not jointly, shall
indemnify, save and hold harmless Buyer and its Affiliates and subsidiaries and
their respective officers, directors, principals, attorneys and agents (the
“Buyer Indemnified Parties”) from and against and will pay to the Buyer
Indemnified Parties the amount of, any and all costs, losses, Taxes,
liabilities, obligations, claims, damages, deficiencies, and expenses (whether
or not arising out of third-party claims and including costs of environmental
cleanup, remediation, containment, and the like), including interest, penalties,
reasonable attorneys’ fees and all reasonable amounts paid in investigation,
defense or settlement of any of the foregoing, in each case to the extent
available and proven 

 

C-28

 


--------------------------------------------------------------------------------



 

under applicable law, but excluding lost profits, unforeseen or consequential
damages, and punitive damages unless awarded to a third party in a third party
claim (“Damages”), incurred as a result of or arising out of:

(i)                any breach of any representation or warranty made by such
Member or any Acquired Company in this Agreement;

(ii)               any breach of any covenant or agreement made by any Acquired
Company (prior to Closing) in this Agreement; or

(iii)          any breach of any covenant or agreement made by such Member in
this Agreement.

Notwithstanding anything to the contrary contained herein, subject to the
limitations contained in Sections 7.4(e) and (f), each Member shall only be
liable pursuant to this Section 7.4 with respect to the representations,
warranties, covenants, and agreements that are made by such Member in this
Agreement (and not with respect to any of the representations, warranties,
covenants, and agreements that are made by any other Member under this
Agreement). With respect to any indemnification obligation hereunder for which
all Members are liable (including, without limitation, any indemnification for
breach of any representation or warranty in Section 4.1, for which all Members
shall be liable), each Member shall only be liable for its pro rata portion of
any Damages payable under this Section 7.4 relating to such indemnification
obligation, with such pro rata portion equal to the percentage set forth
opposite the name of such Member on Schedule 7.4 hereto. With respect to any
indemnification obligation for which only one Member is liable (including,
without limitation, any indemnification for breach of any representation or
warranty of a Member in Section 4.2), such Member shall be liable for all
Damages payable under this Section 7.4 relating to such indemnification
obligation.

 

(c)               Indemnification by Buyer. Subject to the other provisions of
this Section 7.4, Buyer shall indemnify, save and hold harmless the Members and
the Acquired Companies and their Affiliates and their respective officers,
directors, principals, attorneys and agents (the “Seller Indemnified Parties”
and together with Buyer Indemnified Parties, the “Indemnified Parties”) from and
against and will pay to the Seller Indemnified Parties the amount of, any and
all Damages incurred as a result of or arising out of:

(i)                any breach of any representation made by Buyer or Merger Sub
in this Agreement or in the certificates delivered pursuant to Section 3.3(a)
and 3.3(b); and

(ii)               any breach of any covenant or agreement made by Buyer or
Merger Sub or the Company (following the Closing) in this Agreement.

(d)

Defense of Third Party Claims.

(i)                In order for an Indemnified Party to be entitled to any
indemnification provided for under Sections 7.4(b) or 7.4(c) of this Agreement
in respect of, arising out of or involving a claim or demand made by any Person
against the Indemnified Party (a “Third Party Claim”), such Indemnified Party
must notify the party from whom indemnification is sought (the “Indemnifying
Party”) in writing of the Third Party Claim within 

 

 

C-29

 


--------------------------------------------------------------------------------



 

five (5) business days after receipt by such Indemnified Party of written notice
of the Third Party Claim; provided, however, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the Indemnifying Party shall have been prejudiced as a result of such
failure (except that the Indemnifying Party shall not be liable for any expenses
incurred during the period in which the Indemnified Party failed to give such
notice). Thereafter, the Indemnified Party shall deliver to the Indemnifying
Party, within five (5) business days after the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to the Third Party Claim.

 

(ii)               If a Third Party Claim is made against an Indemnified Party,
the Indemnifying Party will be entitled to participate in the defense thereof
and, if it so chooses, assume and control the defense thereof with counsel
selected by the Indemnifying Party; provided, however, that, if the Indemnifying
Party assumes such defense, the Indemnified Party shall have the right to
participate in, but not control, the defense thereof and to employ counsel, at
its own expense, separate from the counsel employed by the Indemnifying Party.
Should the Indemnifying Party elect to assume and control the defense of a Third
Party Claim, the Indemnifying Party shall be entitled to settle, compromise or
discharge such Third Party Claim.

(iii)              Whether or not the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, both parties hereto shall cooperate in the
defense or prosecution thereof. Such cooperation shall include the retention and
(upon the Indemnifying Party’s written request) the provision to the
Indemnifying Party of records and information which are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. The parties shall cooperate with each other in any notifications to
insurers.

(iv)              Whether or not the Indemnifying Party shall have assumed the
defense of a Third Party Claim, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent.

(e)               Limitation on Claims. The maximum liability obligation of the
Members, in the aggregate, to Buyer Indemnified Parties under Section 7.4(b)
shall not exceed $5,000,000 (the “Cap”), and Buyer, on behalf of itself and the
other Buyer Indemnified Parties agrees not to seek, and shall not be entitled to
recover, any Damages or other payments under Section 7.4 in excess of the Cap.
The limitation in this Section 7.4(e) shall not apply in the case of fraud by
any Member or Acquired Company, or in the case of an action regarding title to
the Membership Units of the Holding Company.

(f)                Other Limitations. No Buyer Indemnified Parties shall be
entitled to recover for any Damages pursuant to Section 7.4(b)(i) unless the
aggregate amount of all Damages for which the Buyer Indemnified Parties would,
but for this sentence, be entitled to receive indemnification pursuant to such
Section 7.4(b)(i) exceeds $250,000 (the “Damage Threshold”), and then only for
such Damages in excess of the Damage Threshold. The limitation in this Section
7.4(f) shall not apply in the case of fraud by any Member or Acquired Company,
or in the case of an action regarding title to the Membership Units of the
Holding Company.

 

 

C-30

 


--------------------------------------------------------------------------------



 

(g)               Exclusive Remedy. After the Closing, the rights set forth in
this Section 7.4 and in Section 7.5 shall be the Indemnified Parties’ sole and
exclusive remedies with respect to any and all claims relating to this
Agreement, the parties hereto, the events giving rise to this Agreement and the
transactions provided for herein or contemplated hereby except in the case of
fraud. Without limiting the generality or effect of the foregoing, as a material
inducement to the other parties hereto entering into this Agreement, and in
light of, among other factors, the acknowledgements contained in Section 6.1,
the Indemnified Parties hereby waive, from and after the Closing, any claim or
cause of action, known and unknown, foreseen and unforeseen, which they or any
of their Affiliates may have against the other parties hereto, including without
limitation under the common law or federal or state securities laws, trade
regulation laws or other laws, by reason of this Agreement, the events giving
rise to this Agreement and the transactions provided for herein or contemplated
hereby or thereby, except for claims or causes of action brought under and
subject to the terms and conditions of the provisions contained in this
Section 7.4 or in the case of fraud.

(h)               Tax Treatment. Any indemnification payments under this
Section 7.4 shall be treated, for Tax purposes, as adjustments to the Purchase
Price.

(i)                Mitigation. Nothing provided in this Section 7.4 shall limit
any duty of an Indemnified Party to mitigate Damages under applicable law.

(j)

Calculation of Damages.

(i)                To the extent that any claim for indemnification for Damages
under this Section 7.4 is covered by insurance held by the Indemnified Party,
such Indemnified Party shall use its commercially reasonable efforts to seek
recovery from the applicable insurer, provided that the Indemnifying Party
agrees to reimburse the Indemnified Party for any reasonable out-of-pocket costs
incurred by the Indemnified Party in connection with such recovery. Further, to
the extent that any claim for indemnification for Damages under this Section 7.4
is covered by insurance held by the Indemnified Party, such Indemnified Party
shall be entitled to indemnification pursuant to this Section 7.4 only with
respect to the amount of the Damages that are in excess of (x) the cash proceeds
received by such Indemnified Party pursuant to such insurance, minus (y) any
increased insurance costs related thereto. If such Indemnified Party receives
such net cash insurance proceeds prior to the time such claim is paid, then the
amount payable by the Indemnifying Party pursuant to such claim shall be reduced
by the amount of such proceeds. If such Indemnified Party receives such net cash
insurance proceeds after such claim has been paid, then upon the receipt by the
Indemnified Party of any net cash proceeds pursuant to such insurance up to the
amount of Damages incurred by such Indemnified Party with respect to such claim,
such Indemnified Party shall promptly repay any portion of such amount which was
previously paid by the Indemnifying Party to such Indemnified Party in
satisfaction of such claim.

(ii)               Any calculation of Damages for purposes of this Section 7.4
shall be reduced to take account of any Tax benefit (net of the Tax cost, if
any) actually realized by the Indemnified Party as a result of any such Damages.
Any payment hereunder shall initially be made without regard to this Section
7.4(j)(ii) and shall be 

 

C-31

 


--------------------------------------------------------------------------------



 

reduced to reflect any such net Tax benefit only after the Indemnified Party has
actually realized such benefit. If such Indemnified Party actually realizes such
net Tax benefit after such claim has been paid, then upon the actual realization
by the Indemnified Party of such net Tax benefit up to the amount of Damages
incurred by such Indemnified Party with respect to such claim, such Indemnified
Party shall promptly repay any portion of such amount which was previously paid
by the Indemnifying Party to such Indemnified Party in satisfaction of such
claim. For purposes of this Section 7.4(j)(ii), the Indemnified Party shall be
deemed to have “actually realized” a net Tax benefit to the extent that, and at
such time as, the amount of Taxes required to be paid by the Indemnified Party
is reduced below the amount of Taxes that it would have been required to pay but
for deductibility of such Damages. The amount of any reduction hereunder shall
be adjusted to reflect any final determination with respect to the Indemnified
Party’s liability for Taxes.

(iii)              Any calculation of Damages for purposes of this Section 7.4
shall be reduced to take account of any amounts actually recovered by the
Indemnified Party pursuant to any indemnification by or under any
indemnification agreements with any third party (net of any costs incurred to
obtain such recovered amounts). If such Indemnified Party receives such net
recovery prior to the time such claim is paid, then the amount payable by the
Indemnifying Party pursuant to such claim shall be reduced by the amount of such
net recovery. If such Indemnified Party receives such net recovery after such
claim has been paid, then upon the receipt by the Indemnified Party of any net
recovery up to the amount of Damages incurred by such Indemnified Party with
respect to such claim, such Indemnified Party shall promptly repay any portion
of such amount which was previously paid by the Indemnifying Party to such
Indemnified Party in satisfaction of such claim.

 

(iv)              In the case of indemnification to which Buyer is entitled, any
calculation of Damages for purposes of this Section 7.4 shall be reduced by the
amount of any accrual or reserve on the Balance Sheet specifically related to
the matter(s) for which indemnification is claimed.

(v)               The enumeration in Sections 7.4(j)(i) through 7.4(j)(iv) of
factors that will affect the calculation of Damages hereunder is not exclusive
and shall not limit the right of any Indemnified Party or Indemnifying Party to
assert any other credit, offset, or other adjustment in calculating Damages and
making a claim for indemnification hereunder.

7.5.              Expenses. Whether or not the Contemplated Transactions are
consummated, all costs and expenses incurred in connection with this Agreement
and the Contemplated Transactions shall be paid by the party incurring such
costs or expenses, except as may otherwise be expressly provided in this
Agreement, including, without limitation, in Section 2.2(b)(vi). Without
limiting the generality of the foregoing, Buyer shall be responsible for all
filing fees incurred in connection with any filing made pursuant to the HSR Act,
and the Company shall be responsible for paying its legal, investment banking,
and other professional, advisory, and other transaction-related expenses
incurred in connection with all efforts to prepare the Acquired Companies for
possible sale and engage in the sale process, including but not limited to the 

 

C-32

 


--------------------------------------------------------------------------------



 

expenses incurred in connection with or resulting from the Closing of, the
Contemplated Transactions (including, without limitation, the expenses of Sagent
Advisors LLC and the Company’s legal counsel, Dechert LLP), subject to the
provisions of Section 2.2(b)(vi).

7.6.             Amendments. No amendment to or modification of this Agreement
shall be effective unless it shall be in writing and signed by each of the
parties hereto.

7.7.

Intentionally Omitted.

7.8.             Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given (a) on the date of delivery if delivered
personally; (b) on the date of transmission if sent via facsimile transmission
to the facsimile number given below, and telephonic confirmation of receipt is
obtained promptly after completion of transmission; (c) on the date after
delivery to a reputable nationally recognized overnight courier service or
(d) three days after being mailed by registered or certified mail (return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

(i)

If to Buyer or Merger Sub (either before or after the Closing) or the Holding
Company, Arnold Holdings, or the Company (after the Closing):

c/o U.S. Xpress Enterprises, Inc.

4080 Jenkins Road

Chattanooga, TN 37421

Attention: Ray M. Harlin

Facsimile: 423-510-4003

 

With a required copy to:

Scudder Law Firm, P.C., L.L.O.

411 S. 13th Street, Suite 200

Lincoln, NE 68508

 

Attention:

Mark A. Scudder  

 

 

Facsimile:

(402) 435-4239

 

(ii)

If to the Holding Company, Arnold Holdings, or the Company (before the Closing),
to:

Arnold Transportation Services, Inc.

9523 Florida Mining Road

Jacksonville, FL 32257

Attention:

Michael S. Walters

Facsimile:

(904) 260-0628

 

With a required copy to:

Arnold Transportation Services, Inc.

c/o Jefferies Capital Partners

520 Madison Avenue, 12th Floor

New York, NY 10022

Attention:

Brian Friedman

Facsimile:

(212) 692-9147

 

C-33

 


--------------------------------------------------------------------------------



 

and

Dechert LLP

4000 Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA 19103

Attention:

Carmen J. Romano

Facsimile:

(215) 994-2222

 

 

(iii)

If to the Private Equity Members:

Jefferies Capital Partners

520 Madison Avenue, 12th Floor

New York, NY 10022

Attention:

Brian Friedman

Facsimile:

(212) 692-9147

 

With a required copy to:

Dechert LLP

4000 Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA 19103

 

Attention:

Carmen J. Romano

 

Facsimile:

(215) 994-2222

 

(iv)

If to the other Members:

 

c/o Arnold Transportation Services, Inc.

9523 Florida Mining Road

Jacksonville, FL 32257

Attention:

Michael S. Walters

Facsimile:

(904) 260-0628

 

With a required copy to:

Hensley Kim & Edgington, LLC

1660 Lincoln, Suite 3050

Denver, Colorado 80264

Attention:

Darren R. Hensley, Esq.

Facsimile:

(720) 377-0777

 

 

 

C-34

 


--------------------------------------------------------------------------------



 

Such addresses may be changed from time to time by means of a notice given in
the manner provided in this Section 7.7 (provided that no such notice shall be
effective until it is received by the other parties hereto).

7.9.             Consent to Jurisdiction. With respect to any action or claim
arising out of or relating to this Agreement or the Contemplated Transactions,
the parties hereto hereby expressly and irrevocably (i) agree and consent to be
subject to the exclusive jurisdiction of the United States District Court
located in the State of Delaware (and in the absence of Federal jurisdiction,
the parties consent to be subject to the exclusive jurisdiction of the state
courts located in the State of Delaware), (ii) agree not to bring any action
related to this Agreement or the Contemplated Transactions in any other court
(except to enforce the judgment of such courts), (iii) agree not to object to
venue in such courts or to claim that such forum is inconvenient and (iv) agree
that notice or the service of process in any proceeding shall be properly served
or delivered if delivered in the manner contemplated by Section 7.7. Final
judgment by such courts shall be conclusive and may be enforced in any manner
permitted by law.

7.10.          Severability. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.

 

7.11.          Interpretation. All references to immediately available funds or
dollar amounts contained in this Agreement shall mean United States dollars. All
references to GAAP contained in this Agreement shall mean United States
generally accepted accounting principles. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The parties acknowledge and agree
that (i) each party and its legal counsel have reviewed the terms and provisions
of this Agreement and have contributed to its drafting, (ii) the normal rule of
construction, to the effect that any ambiguities are resolved against the
drafting party, shall not be employed in the interpretation of it, and (iii) the
terms and provisions of this Agreement shall be constructed fairly as to all
parties hereto and not in favor of or against any party, regardless of which
party was generally responsible for the preparation of this Agreement. Any fact
or item that is disclosed in a Schedule or representation in such a way as to
make apparent its relevance to the information called for by another Schedule or
representation shall be deemed to have been disclosed in such other Schedule or
representation.

7.12.          Waiver. Waiver of any term or condition of this Agreement by any
party shall be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term of this Agreement. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

7.13.          Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when 

 

C-35

 


--------------------------------------------------------------------------------



 

 one or more such counterparts have been signed by each of the parties and
delivered to the other parties.

 

7.14.          Entire Agreement. This Agreement, together with the Schedules and
Exhibits hereto, contain the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersede all prior
and contemporaneous agreements, negotiations, correspondence, undertakings and
understandings, oral or written, relating to such subject matter.

7.15.          Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely within the State of Delaware,
without regard to the conflicts of law principles thereof.

 

C-36

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

ARNOLD HOLDINGS, LLC

By: /s/ Michael S. Walters                

Name: Michael S. Walters

Title: President and C.E.O. 

ARNOLD TRANSPORTATION HOLDINGS, INC.

By: /s/ Michael S. Walters 

Name: Michael S. Walters

Title: President & C.E.O.            

ATS ACQUISITION HOLDING CO.

By: /s/ Michael S. Walters                

Name: Michael S. Walters

Title: Chief Executive Officer and President    

ATS MERGER CO.

By: /s/ Ray Harlin                               

Name: Ray Harlin

Title: Executive Vice President     

 

ARNOLD TRANSPORTATION SERVICES, INC.

By: /s/ Michael S. Walters                

Name: Michael S. Walters

Title: President & C.E.O.          

 

 

 

C-37

 


--------------------------------------------------------------------------------



 

Member Signature Page

to

Purchase and Merger Agreement

dated October 21, 2004

 

ING FURMAN SELZ INVESTORS III, L.P.

By: /s/Brian Friedman                           

 

 

Name: Brian Friedman                   

Title: Managing Member of the Manager

 

ING BARINGS U.S. LEVERAGED EQUITY PLAN LLC

By: /s/Brian Friedman                          

 

 

Name: Brian Friedman                 

Title: Managing Member of the Manager



ING BARINGS GLOBAL LEVERAGED EQUITY PLAN LTD.

By: /s/Brian Friedman                         

 

 

Name: Brian Friedman                

Title: Managing Member of the Manager



JAMES DOWLING

/s/ James Dowling            

MICHAEL S. WALTERS

/s/ Michael S. Walters     

ROBERT KNAPPE

/s/ Robert Knappe            

KURT ANTKIEWICZ

/s/ Kurt Antkiewicz          

MICHAEL GREGERSON 

/s/ Michael Gregerson      

 

 

C-38

 


--------------------------------------------------------------------------------